 

EXHIBIT 10.1

Execution Version

REPLACEMENT FACILITY AMENDMENT

REPLACEMENT FACILITY AMENDMENT, dated as of September 30, 2015 (this
“Amendment”), to the Credit Agreement (as defined below), among ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the lenders from time to time parties hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).  

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of June 28, 2013, as amended
as of June 8, 2015, among the Borrower, the Co-Borrower, the several lenders
from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent, and the other parties party thereto (the “Credit
Agreement”), the Lenders have agreed to make, and have made, certain loans and
other extensions of credit to the Borrowers;

WHEREAS, the Borrower has requested that (i) in accordance with Section 10.1 of
the Credit Agreement, all of the outstanding Term Loans (the “Existing Term
Loans”, and the Lenders of such Existing Term Loans, collectively, the “Existing
Term Lenders”) be refinanced and/or replaced with a new term facility (the
“Amended Term Loan Facility”) by obtaining New Term Loan Commitments (as defined
in Section 2 of this Amendment), (ii) in accordance with Section 10.1 of the
Credit Agreement, all of the outstanding Revolving Commitments (the “Existing
Revolving Commitments”, and the loans outstanding thereunder immediately prior
to the Restatement Date (as defined below), the “Existing Revolving Loans”, and
the Lenders of such Existing Revolving Loans, the “Existing Revolving Lenders”)
be replaced with new revolving commitments (the “New Revolving Commitments”; and
the loans thereunder, the “New Revolving Loans”) and the Existing Revolving
Loans be refinanced with New Revolving Loans and (iii) the Credit Agreement be
amended in the form attached hereto as Exhibit A (the “Amended Credit
Agreement”);

WHEREAS, Section 10.1 of the Credit Agreement permits the Borrowers to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Borrowers and the Lenders providing Replacement Term Loans, to refinance the
Existing Term Loans with the proceeds of the Amended Term Loan Facility;

WHEREAS, Section 10.1 of the Credit Agreement permits the Borrowers to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Borrowers and the Lenders providing Replacement Revolving Commitments, to
replace the Existing Revolving Commitments and refinance the Existing Revolving
Loans with New Revolving Commitments and New Revolving Loans;

WHEREAS, upon the occurrence of the Restatement Date, the new term loans under
the Amended Term Loan Facility (such new loans comprising the Continued Term
Loans and the Additional Term Loans (each as defined below), collectively, the
“New Term Loans”) will replace and refinance the Existing Term Loans;

WHEREAS, upon the occurrence of the Restatement Date, the New Revolving
Commitments and the New Revolving Loans will replace and refinance the Existing
Revolving Commitments and the Existing Revolving Loans;

WHEREAS, upon the occurrence of the Restatement Date, the Credit Agreement will
be deemed amended in the form of the Amended Credit Agreement, including to
permit the amount of New Term Loans thereunder to be $250,000,000 and the amount
of New Revolving Commitments and New Revolving Loans thereunder to be
$550,000,000 following the replacement and refinancing of the Existing Term
Loans, Existing Revolving Commitments and Existing Revolving Loans;

 

--------------------------------------------------------------------------------

 

WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment substantially in the form of Exhibit B-1 (a “Continuing Term
Lender Addendum”) and in connection therewith agrees (x) to continue all of its
Existing Term Loans as New Term Loans (such continued Term Loans, the “Continued
Term Loans” and such Lenders, collectively, the “Continuing Term Lenders”) and
(y) to the terms of the Amended Credit Agreement will thereby (i) agree to the
terms of this Amendment and the Amended Credit Agreement and (ii) agree to
continue all of its Existing Term Loans outstanding on the Restatement Date as
New Term Loans in a principal amount equal to the aggregate principal amount of
such Existing Term Loans (or such lesser amount as notified to such Lender by
J.P. Morgan Securities LLC (the “Lead Arranger”) prior to the Restatement Date);

WHEREAS, each Existing Revolving Lender that executes and delivers a signature
page to this Amendment substantially in the form of Exhibit B-3 (a “Continuing
Revolving Lender Addendum”) and in connection therewith agrees (x) to continue
all of its Existing Revolving Commitments as New Revolving Commitments (such
continued commitments, the “Continued Revolving Commitments”; and such Lenders,
the “Continuing Revolving Lenders”; and the Continuing Revolving Lenders
together with the Continuing Term Lenders, the “Continuing Lenders”) and (y) to
the terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement, (ii) agree to continue all of
its Existing Revolving Commitments in a principal amount equal to the aggregate
amount of such Existing Revolving Commitments (or such lesser amount as notified
to such Lender by the Lead Arranger prior to the Restatement Date) and (iii)
agree to make New Revolving Loans from time to time;

WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-2 (an “Additional Term Lender
Addendum”) and agrees in connection therewith (x) to fund its New Term Loans
(such New Term Loans, the “Additional Term Loans”, and the Lenders of such
Additional Term Loans, collectively, the “Additional Term Lenders”) and (y) to
the terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement and (ii) commit to make
Additional Term Loans to the Borrower or the Co-Borrower, as applicable on the
Restatement Date as New Term Loans in a principal amount (not in excess of any
such commitment) as is determined by the Lead Arranger and notified to such
Additional Term Lender prior to the Restatement Date;

WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-4 (an “Additional Revolving
Lender Addendum”; and together with the Continuing Term Lender Addendum,
Continuing Revolving Lender Addendum and Additional Term Lender Addendum, the
“Lender Addenda”, and each a “Lender Addendum”) and agrees in connection
therewith (x) to make New Revolving Commitments (such New Revolving Commitments,
the “Additional Revolving Commitments”, and the loans thereunder, the
“Additional Revolving Loans”, and the Lenders of such Additional Revolving
Commitments and Additional Revolving Loans, the “Additional Revolving Lenders”,
and the Additional Revolving Lenders together with the Additional Term Lenders,
the “Additional Lenders”) to the terms of the Amended Credit Agreement will
thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement, (ii) commit to make Additional Revolving Commitments to the Borrowers
on the Restatement Date as New Revolving Commitments in an amount as is
determined by the Lead Arranger and notified to such Additional Term Lender
prior to the Restatement Date and (iii) agree to make Additional Revolving Loans
from time to time;

WHEREAS, upon the occurrence of the Restatement Date, (i) the proceeds of the
Additional Term Loans will be used by the Borrowers to repay in full the
outstanding principal amount of the Existing Term Loans that are not continued
as New Term Loans by Continuing Term Lenders and (ii) the proceeds of the New
Revolving Loans will be used by the Borrowers to repay in full the outstanding
principal amount of the Existing Revolving Loans;

2

--------------------------------------------------------------------------------

 

WHEREAS, the Continuing Lenders and the Additional Lenders (collectively, the
“New Lenders”) are severally willing to (i) in the case of Continuing Term
Lenders and Additional Term Lenders, continue their Existing Term Loans as New
Term Loans and/or to make New Term Loans, as the case may be, (ii) in the case
of Continuing Revolving Lenders and Additional Revolving Lenders, (A) continue
their Existing Revolving Commitments as New Revolving Commitments and/or make
New Revolving Commitments, as the case may be, and make New Revolving Loans from
time to time, (iii) agree that the amount of New Term Loans under the Amended
Credit Agreement is $250,000,000, (iv) agree that the amount of New Revolving
Commitments under the Amended Credit Agreement is $550,000,000 and (v) agree to
the terms of this Amendment and the Amended Credit Agreement;

WHEREAS, the Borrowers, the Administrative Agent and the New Lenders are willing
to agree to this Amendment and the Amended Credit Agreement on the terms set
forth herein; and

WHEREAS, the other parties party hereto are willing to agree to the Amended
Credit Agreement on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. New Term Loans and New Revolving Commitments.  

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Lead Arranger prior to the Restatement Date) of its Existing Term
Loans as a New Term Loan on the date requested by the Borrower to be the
Restatement Date in a principal amount equal to such Continuing Term Lender’s
New Term Loan Commitment (as defined below), (ii) each Additional Term Lender
agrees to make a New Term Loan on such date to the Borrower or the Co-Borrower,
as applicable, in a principal amount equal to such Additional Term Lender’s New
Term Loan Commitment and (iii) each Continuing Term Lender and Additional Term
Lender agrees to this Amendment and the terms of the Amended Credit Agreement
(including, following the replacement and refinancing of the Existing Term
Loans, Existing Revolving Commitments and Existing Revolving Loans, that the
amount of New Term Loans is $250,000,000 and that the amount of New Revolving
Commitments is $550,000,000).  

(b) Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to continue all (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Restatement Date) of its Existing
Revolving Commitments as New Revolving Commitments on the date requested by the
Borrower to be the Restatement Date in a principal amount equal to such
Continuing Revolving Lender’s New Revolving Commitment (as defined below), (ii)
each Additional Revolving Lender agrees to provide New Revolving Commitments on
and after such date to the Borrowers in a principal amount equal to such
Additional Revolving Lender’s New Revolving Commitment and (iii) each Continuing
Revolving Lender and Additional Revolving Lender agrees to this Amendment and
the terms of the Amended Credit Agreement (including, following the replacement
and refinancing of the Existing Term Loans, Existing Revolving Commitments and
Existing Revolving Loans, that the amount of New Term Loans is $250,000,000 and
that the amount of New Revolving Commitments is $550,000,000).

(c) For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and an Additional Term Lender and/or an Additional Revolving Lender,
as the case may be, as of the Restatement Date by executing and delivering to
the Administrative Agent, on or prior to the Restatement Date, an Additional
Term Lender Addendum and/or an Additional Revolving Lender Addendum, as the case
may be.  The Borrower shall give notice to the Administrative Agent of the
proposed Restatement Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each New Lender thereof.  For the avoidance of
doubt, (x) the Existing Term Loans of a Continuing Term Lender must be continued
in whole and may not be continued in part unless approved by the Lead Arranger
and (y) the Existing Revolving Commitments of a Continuing Revolving Lender must
be continued in whole and may not be continued in part unless approved by the
Lead Arranger.

3

--------------------------------------------------------------------------------

 

(d) Each Additional Term Lender will make its New Term Loan on the Restatement
Date by making available to the Administrative Agent, in the manner contemplated
by Section 2.2 of the Amended Credit Agreement, an amount equal to its New Term
Loan Commitment.  The “New Term Loan Commitment” of (i) any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Restatement Date (or such lesser amount as notified to such
Lender by the Lead Arranger prior to the Restatement Date), which shall be
continued as an equal principal amount of New Term Loans, and (ii) any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Restatement Date.  The commitments of the
Additional Term Lenders and the continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its New Term Loan.  

(e) The New Revolving Commitments of each Continuing Revolving Lender and each
Additional Revolving Lender will be available to the Borrowers on the
Restatement Date. The “New Revolving Commitment” of (i) any Continuing Revolving
Lender will be the amount of its Existing Revolving Commitment as set forth in
the Register as of the Restatement Date (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Restatement Date), which shall be
continued as an equal amount of New Revolving Commitments and (ii) any
Additional Revolving Lender will be such amount (not exceeding any commitment
offered by such Additional Revolving Lender) allocated to it by the Lead
Arranger and notified to it on or prior to the Restatement Date.  The
Commitments of the Continuing Revolving Lenders and Additional Revolving Lenders
are several, and (subject to Section 2.23 of the Amended Credit Agreement) no
such Lender will be responsible for any other such Lender’s failure to make or
acquire its New Revolving Loans.

(f) The obligation of each New Lender to make, provide or acquire by
continuation New Term Loans or New Revolving Commitments, as the case may be, on
the Restatement Date is subject to the satisfaction of the conditions set forth
in Section 3 of this Amendment.

(g) On and after the Restatement Date, each reference in the Amended Credit
Agreement to (i) “Term Loans” shall be deemed a reference to the New Term Loans
contemplated hereby, (ii) “Revolving Commitments” shall be deemed a reference to
the New Revolving Commitments contemplated hereby and (iii) “Revolving Loans”
shall be deemed a reference to New Revolving Loans, except in each case as the
context may otherwise require.  Notwithstanding the foregoing, the provisions of
the Credit Agreement with respect to indemnification, reimbursement of costs and
expenses and increased costs shall continue in full force and effect with
respect to, and for the benefit of, each Existing Term Lender in respect of such
Lender’s Existing Term Loans and each Existing Revolving Lender in respect of
such Lender’s Existing Revolving Commitments and Existing Revolving Loans.

(h) On the Restatement Date, all Existing Revolving Loans shall be deemed repaid
and reborrowed as New Revolving Loans in accordance with Section 2.5(c) of the
Amended Credit Agreement.

(i) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New Term Loans in the same amount.

(j) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Lead Arranger, any Lender with Existing Term Loans
that are not continued as Continued Term Loans as contemplated hereby
(“Non-Continued Term Loans”) shall, automatically upon receipt of the amount
necessary to purchase such Lender’s Non-Continued Term Loans, at par, and with
all accrued interest thereon, be deemed to have assigned such Non-Continued Term
Loans pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith.  

SECTION 3. Effectiveness.  This Amendment (subject to Section 4 and Section 5),
and the obligation of each Additional Term Lender to make or acquire by
continuation New Term Loans and the obligation of each Additional Revolving
Lender to provide New Revolving Commitments and make New Revolving Loans, shall
become effective as of the date (the “Restatement Date”) on which the conditions
set forth in Section 5.1 of the Amended Credit Agreement have been satisfied.

4

--------------------------------------------------------------------------------

 

SECTION 4. Representations and Warranties.  Each of the Borrower and the
Co-Borrower represent and warrant to each of the Lenders and the Administrative
Agent that entry into this Amendment is within such Borrower’s powers and has
been duly authorized by all necessary action.  This Amendment has been duly
executed and delivered by each of the Borrower and the Co-Borrower and
constitutes a legal, valid and binding obligation of the Borrowers, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 5. Confirmation and Acknowledgment of the Loan Parties.  On or prior to
the Restatement Date, the Administrative Agent shall have received an executed
Acknowledgement and Confirmation, in the form attached hereto as Exhibit C, from
an authorized officer of each Loan Party.

SECTION 6. Amendment to Credit Agreement.  Effective as of the Restatement Date:
(a) the Credit Agreement is hereby amended and restated in its entirety in the
form of the Amended Credit Agreement set forth as Exhibit A hereto and (b) the
Schedules to the Credit Agreement are amended and restated in their entirety in
the form appended to the Amended Credit Agreement.

All exhibits to the Credit Agreement, in the forms thereof immediately prior to
the Restatement Date, will continue to be exhibits to the Amended Credit
Agreement.

SECTION 7. Effect of Amendment.  

7.1.   Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Each Loan
Party acknowledges and agrees that all of the Liens and security interests
created and arising under any Loan Document remain in full force and effect and
continue to secure its Obligations (as such term is defined after giving effect
to this Amendment), unimpaired, uninterrupted and undischarged, regardless of
the effectiveness of this Amendment. Nothing herein shall be deemed to entitle
the Borrowers to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. Nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.

7.2.   On and after the Restatement Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
and each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby.  This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).

7.3. Except as expressly provided herein or in the Amended Credit Agreement, the
Amended Term Loan Facility, the New Revolving Commitments and New Revolving
Loans shall be subject to the terms and provisions of the Amended Credit
Agreement and the other Loan Documents.

SECTION 8. General.

8.1.   GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.2.   Costs and Expenses.  The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

5

--------------------------------------------------------------------------------

 

8.3.   Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  

8.4. Amendments.  This Amendment may be amended, modified or supplemented only
by a writing signed by the Required Lenders (as defined in the Amended Credit
Agreement), the Administrative Agent and the Borrowers; provided that any
amendment or modification that would require the consent of all Lenders or all
affected Lenders if made under the Amended Credit Agreement shall require the
consent of all Lenders (as defined in the Amended Credit Agreement) or all
affected Lenders (as defined in the Amended Credit Agreement), as applicable.

8.5. Headings.  The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., as Borrower

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:  

Richard J. Poulton

 

Title:  

Executive Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS HEALTCHARE, LLC, as Co-Borrower

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:  

Executive Vice President and Chief Financial Officer

 

 

 



[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:

/s/ Krys Szremski

 

Name:  

Krys Szremski

 

Title:

Vice President

 

 

 

[Signature Page to Amendment]

--------------------------------------------------------------------------------

 

Execution Version

EXHIBIT A

AMENDED CREDIT AGREEMENT




 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 30, 2015

among

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

as Borrower,

ALLSCRIPTS HEALTHCARE, LLC,

as Co-Borrower

The Several Lenders from Time to Time Parties Hereto,

FIFTH THIRD BANK,

KEYBANK NATIONAL ASSOCIATION and

SUNTRUST BANK,

as Syndication Agents,

WELLS FARGO BANK, N.A.,

BANK OF AMERICA, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

J.P. MORGAN SECURITIES INC.,

FIFTH THIRD BANK,

KEYBANC CAPITAL MARKETS and

SUNTRUST ROBINSON HUMPHREY, INC.

as Lead Arrangers and Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Section 1. Definitions

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

26

1.3

Financial Calculations

26

 

 

 

Section 2. Amount and Terms of Commitments

27

 

 

 

2.1

Term Commitments

27

2.2

Procedure for Term Loan Borrowing

27

2.3

Repayment of Term Loans

27

2.4

Revolving Commitments

27

2.5

Procedure for Revolving Loan Borrowing

28

2.6

Swingline Commitment

29

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

29

2.8

Commitment Fees, etc.

30

2.9

Termination or Reduction of Revolving Commitments

31

2.10

[Reserved]

31

2.11

Prepayments and Commitment Reductions

31

2.12

Conversion and Continuation Options

33

2.13

Limitations on Eurodollar Tranches

33

2.14

Interest Rates and Payment Dates

33

2.15

Computation of Interest and Fees

34

2.16

Inability to Determine Interest Rate

34

2.17

Pro Rata Treatment and Payments

34

2.18

Requirements of Law

36

2.19

Taxes

38

2.20

Indemnity

40

2.21

Change of Lending Office

41

2.22

Replacement of Lenders

41

2.23

Defaulting Lenders

41

2.24

Incremental Facility

43

2.25

Foreign Exchange Rate

45

 

 

 

Section 3. Letters of Credit

46

 

 

 

3.1

L/C Commitment

46

3.2

Procedure for Issuance of Letter of Credit

46

3.3

Fees and Other Charges

46

3.4

L/C Participations

47

3.5

Reimbursement Obligation of the Borrower and the Co-Borrower

48

3.6

Obligations Absolute

48

3.7

Letter of Credit Payments

48

3.8

Applications

48

3.9

Cash Collateralization

49

3.10

Currency Adjustments

49

 

 

 

Section 4. Representations and Warranties

49

 

 

 

4.1

Organization; Powers

49

4.2

Authorization; Enforceability

49

4.3

Governmental Approvals; No Conflicts

49

4.4

Financial Condition

50

i

--------------------------------------------------------------------------------

 

 

 

Page

4.5

Properties

50

4.6

Litigation and Environmental Matters

50

4.7

Compliance with Laws

50

4.8

Investment Company Status

50

4.9

Taxes

50

4.10

ERISA

51

4.11

Disclosure

51

4.12

Subsidiaries

51

4.13

Insurance

51

4.14

Labor Matters

51

4.15

Solvency

51

4.16

Federal Regulations

52

4.17

Use of Proceeds

52

4.18

Security Documents

52

4.19

Regulation H

52

4.20

Anti-Terrorism Laws

53

 

 

 

Section 5. Conditions Precedent

53

 

 

 

5.1

Conditions to Restatement Date

53

5.2

Conditions to Each Extension of Credit

54

 

 

 

Section 6. Affirmative Covenants

55

 

 

 

6.1

Financial Statements

55

6.2

Certificates; Other Information

55

6.3

Payment of Taxes

56

6.4

Maintenance of Existence; Compliance

56

6.5

Maintenance of Property; Insurance

56

6.6

Compliance with Laws

57

6.7

Inspection of Property; Books and Records; Discussions

57

6.8

Notices

57

6.9

Environmental Laws

57

6.10

Additional Collateral, etc.

58

 

 

 

Section 7. Negative Covenants

59

 

 

 

7.1

Financial Condition Covenants

59

7.2

Indebtedness

59

7.3

Liens

60

7.4

Fundamental Changes

62

7.5

Disposition of Property

62

7.6

Restricted Payments

63

7.7

Reserved

63

7.8

Investments

63

7.9

Optional Payments and Modifications of Certain Debt Instruments

65

7.10

Transactions with Affiliates

65

7.11

Sales and Leasebacks

65

7.12

Swap Agreements

65

7.13

Clauses Restricting Subsidiary Distributions

66

7.14

Lines of Business

66

7.15

Use of Proceeds

66

7.16

Business; Liabilities; Assets of Certain Subsidiaries

67

 

 

 

Section 8. Events of Default

67

ii

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

Section 9. The Agents

69

 

 

 

9.1

Appointment

69

9.2

Delegation of Duties

70

9.3

Exculpatory Provisions

70

9.4

Reliance by Administrative Agent

70

9.5

Notice of Default

70

9.6

Non-Reliance on Agents and Other Lenders

71

9.7

Indemnification

71

9.8

Agent in Its Individual Capacity

71

9.9

Successor Administrative Agent

71

9.10

Lead Arrangers and Syndication Agent

72

 

 

 

Section 10. Miscellaneous

72

 

 

 

10.1

Amendments and Waivers

72

10.2

Notices

73

10.3

No Waiver; Cumulative Remedies

74

10.4

Survival of Representations and Warranties

74

10.5

Payment of Expenses

74

10.6

Successors and Assigns; Participations and Assignments

75

10.7

Adjustments; Set-off

77

10.8

Counterparts

78

10.9

Severability

78

10.10

Integration

78

10.11

GOVERNING LAW

78

10.12

Submission To Jurisdiction; Waivers

78

10.13

Acknowledgements

79

10.14

No Fiduciary Duty

79

10.15

Additional Borrowers

79

10.16

Releases of Guarantees and Liens

80

10.17

Judgment Currency

81

10.18

WAIVERS OF JURY TRIAL

81

10.19

USA Patriot Act

81

10.20

Section 2.20 Waiver

81

10.21

No Novation

81

 

 

 

 

 




iii

--------------------------------------------------------------------------------

 

EXHIBITS:  

 

A

 

[Reserved]

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D

 

[Reserved]

E

 

Form of Assignment and Assumption

G

 

[Reserved]

H

 

Form of Exemption Certificate

I

 

Form of Incremental Facility Activation Notice

SCHEDULE:

 

1.1(A)

 

Commitments

1.1(B)

 

[Reserved]

1.1(C)

 

Administrative Schedule

1.1(D)

 

[Reserved]

2

 

Existing Letters of Credit

4.6

 

Litigation

4.12

 

Subsidiaries

7.2(d)

 

Existing Indebtedness

7.3(l)

 

Existing Liens

7.8(g)

 

Existing Investments

7.10

 

Transactions with Affiliates

 

 

 

iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of September
30, 2015, among Allscripts Healthcare Solutions, Inc., a Delaware corporation
(the “Borrower”), Allscripts Healthcare, LLC, a North Carolina limited liability
company (the “Co-Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), Fifth
Third Bank, KeyBank National Association and SunTrust Bank, as syndication
agents (in such capacity, each a “Syndication Agent” and together the
“Syndication Agents”), and JPMorgan Chase Bank, N.A., as administrative agent.

R E C I T A L S

WHEREAS the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents named therein are parties to that certain Credit
Agreement, dated as of June 28, 2013, as amended as of June 8, 2015 (the
“Existing Credit Agreement”) pursuant to which certain loans and other
extensions of credit were made to the Borrower;

WHEREAS, the Borrower desires to replace the term loans, revolving commitments
and revolving loans outstanding under the Existing Credit Agreement with the
Term Loans, Revolving Commitments and Revolving Loans hereunder; and  

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:  

Section 1. Definitions

1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.  

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Currency”:  the currencies of Singapore, Malaysia, the United Arab
Emirates, the State of Qatar, Australia, the United Kingdom, Hong Kong, India,
Canada and any additional currencies determined after the Restatement Date by
mutual agreement of the Borrower, Issuing Lender and Administrative Agent;
provided that each such currency is a lawful currency that is readily available,
freely transferable and not restricted, able to be converted into Dollars and
available in the London interbank deposit market.

“ACS Agreement”:  the Agreement entered into between Affiliated Computer
Services, Inc. and Allscripts Healthcare, LLC on March 31, 2011 to provide
services to support the Borrower’s remote hosting services for Sunrise acute
care clients along with the related sale of a portion of its hosting equipment
and infrastructure for approximately $20,000,000.

“Additional Borrower”: as defined in Section 10.15.

“Adjustment Date”:  a date that is three Business Days after the date on which
financial statements are delivered to the Administrative Agent pursuant to
Section 6.1, commencing with the date that is three Business Days after the date
the financial statements are delivered to the Administrative Agent with respect
to the fiscal quarter ending September 30, 2015 (the “First Adjustment Date”).  

1

--------------------------------------------------------------------------------

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Administrative Schedule”: Schedule 1.1(C) to this Agreement, which contains
administrative information in respect of each Foreign Currency and each Foreign
Currency Loan.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Lead Arrangers, the Syndication
Agents, the Administrative Agent and the Foreign Currency Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Term Loans and (ii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.  If the Commitments
have terminated or expired, the Aggregate Exposure Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.  

“Agreement”:  as defined in the preamble hereto.

“Anti-Corruption Laws”:  all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

 

ABR Loans

Eurodollar Loans

Revolving Loans and

Swingline Loans

1.25%

2.25%

Term Loans

1.25%

2.25%

 

; provided, that on and after the First Adjustment Date, the Applicable Margin
with respect to Revolving Loans, Swingline Loans and Term Loans will be
determined pursuant to the Applicable Pricing Grid.

2

--------------------------------------------------------------------------------

 

“Applicable Pricing Grid”:  the table set forth below:

 

 

Total Leverage Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for ABR Loans

Commitment
Fee Rate

Level I

Greater than 3.50 to 1.00

2.25%

1.25%

0.35%

Level II

Greater than 3.00 to 1.00 but equal to or less than 3.50 to 1.00

2.00%

1.00%

0.30%

Level III

Greater than 2.50 to 1.00 but equal to or less than 3.00 to 1.00

1.75%

0.75%

0.25%

Level IV

Greater than 2.00 to 1.00 but equal to or less than 2.50 to 1.00

1.50%

0.50%

0.20%

Level V

Greater than 1.50 to 1.00 but equal to or less than 2.00 to 1.00

1.25%

0.25%

0.20%

Level VI

Equal to or less than 1.50 to 1.00

1.00%

0.00%

0.15%

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Total Leverage Ratio shall become effective
on each Adjustment Date and shall remain in effect until the next change to be
effected pursuant to this paragraph; provided that (a) no adjustment to a level
providing a lower pricing shall be effected while an Event of Default is in
existence and (b) the highest rate set forth in each column of the Applicable
Pricing Grid shall apply at all times while an Event of Default under clause (a)
or (f) of Section 8 shall have occurred and be continuing.  If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply.  Each determination of
the Total Leverage Ratio pursuant to the Applicable Pricing Grid shall be made
in a manner consistent with the determination thereof pursuant to Section 7.1.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”:  as defined in Section 10.6(b).

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by Section 7.5 (other than
clause (l) thereof)) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,000,000.

“Assignee”:  as defined in Section 10.6(b).

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its

3

--------------------------------------------------------------------------------

 

consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrower Representative”: as defined in Section 2.27.

“Borrowers”: the Borrower and the Co-Borrower, collectively.

“Borrowing”: with respect to any Foreign Currency Loans, Loans made on the same
date, in the same Foreign Currency and as to which a single Interest Period is
in effect.

“Borrowing Date”:  any Business Day specified by the Borrower or the Co-Borrower
as a date on which the Borrower or the Co-Borrower, as applicable, requests the
relevant Lenders to make Loans hereunder.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market and (ii) with respect to notices and determinations in
connection with, and payments of principal and interest on, Foreign Currency
Loans (x) such day is also a day for trading by and between banks in deposits
for the applicable Foreign Currency in the interbank eurocurrency market, (y)
with respect to Foreign Currency Loan denominated in Euros, such day is also a
TARGET Day (as determined by the Administrative Agent) and (z) with respect to
Foreign Currency Loans denominated in a Foreign Currency other than Euros, such
day is also a day on which banks are open for dealings in such Foreign Currency
in the city which is the principal financial center of the country of issuance
of the applicable Foreign Currency.

“Calculation Date”: the last Business Day of each calendar month (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any Foreign Currency in accordance with rate-setting
convention for such Foreign Currency) (i) each Borrowing Date with respect to
any Foreign Currency Loan or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date”, (b) each Borrowing Date with
respect to any other Loan made hereunder shall also be a “Calculation Date” and
(c) the date of issuance, amendment, renewal or extension of a Letter of Credit
shall also be a Calculation Date.

“Capital Expenditures”:  for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Lease Obligations) by the Borrower
and its Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on a consolidated statement
of cash flows of the Borrower and its Subsidiaries.

4

--------------------------------------------------------------------------------

 

“Capital Lease Obligations”:  of any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing and any and
all securities convertible into or exchangeable into any of the foregoing (but
excluding, for the avoidance of doubt, Indebtedness convertible into or
exchangeable for any of the foregoing).

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) bonds or notes issued by or guaranteed by any Person
incorporated under the laws of the United States of America or any state thereof
at the time of acquisition rated at least A (or the equivalent thereof) or
better by S&P or at least A2 (or the equivalent thereof) or better by Moody’s
and maturing within one year of the date of acquisition; (h) money market mutual
or similar funds that invest exclusively in assets satisfying the requirements
of clauses (a) through (g) of this definition; or (i) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“CFC Domestic Subsidiary”: any Domestic Subsidiary that is owned by a Foreign
Subsidiary that is a Controlled Foreign Corporation.

“Change in Control”: (a) any “person” or “group” as such terms are used for
purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), whether or not applicable, is or becomes the “beneficial owner”
(as that term is used in Rules 13d-3 and 13d-5 under the Exchange Act, whether
or not applicable), directly or indirectly, of more than 35% of the total voting
power in the aggregate of all classes of Capital Stock then outstanding of the
Borrower normally entitled to vote in elections of directors, (b) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (1) nominated by the board of directors
of the Borrower nor (2) appointed or approved by directors so nominated or (c) a
Specified Change in Control if the holders of the related Convertible Securities
holding more than $25,000,000 thereof elect to put such Convertible Securities
to the Borrower.

“Co-Borrower”:  as defined in the preamble hereto.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

5

--------------------------------------------------------------------------------

 

“Collateral”:  all property of the Loan Parties (other than Excluded Property),
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document.

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

“Commitment Fee Rate”:  0.35% per annum; provided, that on and after the First
Adjustment Date, the Commitment Fee Rate will be determined pursuant to the
Applicable Pricing Grid.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 2015 and furnished to certain Lenders.

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date; provided
that, if the Borrower or any of its Subsidiaries acquires Capital Stock or
assets of any Person in a transaction constituting a Permitted Acquisition
during the period for which the change in Consolidated Working Capital is being
measured, Consolidated Working Capital shall be adjusted to give pro forma
effect to such acquisition assuming that such transaction had occurred on the
first day of such period.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Foreign Corporation”:  as defined in Section 957(a) of the Code.

“Convertible Securities”:  any Indebtedness of the Borrower or any Subsidiary of
the Borrower or preferred stock of the Borrower that is or will become, upon the
occurrence of certain specified events or after the passage of a specified
amount of time, convertible into or exchangeable for Capital Stock of the
Borrower or any Subsidiary of the Borrower, cash or any combination thereof.

“Covenant Holiday Period” means a Total Leverage Holiday Period or a Senior
Secured Leverage Holiday Period.

6

--------------------------------------------------------------------------------

 

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disregarded Entity”: a Person that is disregarded as separate from its owner
for federal income tax purposes within the meaning of Code Section 7701 and the
related Treasury regulations.

“Dollar Equivalent”:  with respect to an amount denominated in any currency
other than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.

“Dollar Interpolated Rate”:  as defined in the definition of “Eurodollar Base
Rate”.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBITDA”:  without duplication, for any period, consolidated net income from
continuing operations of the Borrower and its Subsidiaries, plus (to the extent
reflected as a charge in the statement of consolidated net income for such
period) depreciation, amortization, non-cash stock-based compensation expenses,
interest expense, income taxes, and minus in the case of income (to the extent
included in the statement of consolidated net income for such period) or plus in
the case of losses (to the extent reflected as a charge in the statement of
consolidated net income for such period), non-cash non-operating items and
one-time charges and non-cash extraordinary gains or losses and other non-cash
non-recurring items of income or expense plus (to the extent reflected as a
charge in the statement of consolidated net income for such period) (a)
non-recurring transaction fees and expenses associated with or incurred by the
Borrower or any of its Subsidiaries in connection with this Agreement, any other
permitted issuances of Indebtedness or Capital Stock, any Disposition permitted
hereunder or any Permitted Acquisition or other Investment permitted hereunder;
(b) transaction fees and expenses associated with or incurred by the Borrower or
any of its Subsidiaries in connection with any Permitted Acquisition; (c)
deferred revenue adjustments made in accordance with GAAP; (d) cash charges
recorded by the Borrower or any of its Subsidiaries in connection with any
monetary judgments or settlements arising out of non-ordinary course litigation
or any other dispute resolution proceedings, or any facility closures, work
force reductions, restructurings, relocations and product consolidation,

7

--------------------------------------------------------------------------------

 

discontinued operations and asset Dispositions outside the ordinary course of
business (provided, that the amount of cash charges permitted to be added back
pursuant to this clause (d) shall not exceed $8,000,000 in the aggregate during
any period of four fiscal quarters); (e) any write-off of capitalized debt
issuance costs associated with Indebtedness (including the Loans) during such
period and (f) the amount of the cost savings, operating expense reductions and
cost synergies projected by the Borrower in good faith to be realized in
connection with any Permitted Acquisition to result from actions either taken or
planned to be taken within 12 months (which cost savings, operating expense
reductions and cost synergies projected to result from any such action shall be
added to EBITDA for any measurement period ending not more than 12 months after
such action is taken as though such cost savings, operating expense reductions
and cost synergies had been realized on the first day of the relevant
measurement period), net of the amount of actual benefits realized from such
actions; provided that (i) such cost savings, operating expenses or cost
synergies are reasonably identifiable and factually supportable, and certified
by the Borrower’s chief financial officer, (ii) no cost savings, operating
expense reductions or cost synergies shall be added pursuant to this clause (f)
to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (iii) the aggregate amount of cost savings, operating expense
reductions and cost synergies added pursuant to this clause (f) shall not exceed
5% of EBITDA for such measurement period (calculated before giving effect to
such addback).

Notwithstanding the foregoing, (x) if the Borrower or any of its Subsidiaries
acquires Capital Stock or assets of any Person in a transaction constituting a
Permitted Acquisition during such period, EBITDA shall be adjusted to give pro
forma effect to such acquisition assuming that such transaction had occurred on
the first day of such period (provided that (i) if such Permitted Acquisition is
consummated by a Subsidiary that is not a Wholly Owned Subsidiary, EBITDA shall
only be adjusted in proportion to the percentage ownership of the Borrower or
any of its Wholly Owned Subsidiaries in such non-Wholly Owned Subsidiary (e.g.,
if a Borrower owns 70% of a Subsidiary and such Subsidiary consummates a
Permitted Acquisition of a Person, a pro forma adjustment to EBITDA shall be
made with respect to no more than 70% of the EBITDA of such Person, (ii) if such
Permitted Acquisition is of less than 100% of the Capital Stock of any Person,
EBITDA shall only be adjusted in proportion to the percentage ownership of the
Borrower or the applicable Subsidiary in such Person (e.g., if the Borrower
acquires 70% of the Capital Stock of a Person, a pro forma adjustment to EBITDA
shall be made with respect to no more than 70% of the EBITDA of the acquired
Person)) and (iii) the income statement items attributable to the acquired
business may include pro forma adjustments in accordance with, and subject to,
clause (f) of the definition of EBITDA (with any such adjustments being adjusted
in proportion to the percentage ownership of the Borrower, in accordance with
clauses (i) and (ii)) and (y) subject to clause (x) above in respect of
Permitted Acquisitions consummation after the Restatement Date, EBITDA shall be
deemed to be $51,200,000, $49,500,000 and $60,100,000 for the fiscal quarters of
the Borrower and its Subsidiaries ending December 31, 2014, March 31, 2015 and
June 30, 2015, respectively.

“Election Date”: with respect to any fiscal quarter, the date by which the
Borrower must deliver financial statements in respect of such fiscal quarter in
accordance with Section 6.1(a) or (b).

“Environmental Laws”:  all laws (including common law), rules, regulations,
statutes, codes, ordinances, orders, decrees, judgments, injunctions, notices or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any other Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

8

--------------------------------------------------------------------------------

 

“ERISA Affiliate”: means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 4971 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived, whether or not such automatic
waiver is hereafter eliminated); (b) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the receipt by the Borrower or any of its
Subsidiaries or any other Loan Party or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (g) the
incurrence by the Borrower or any of its Subsidiaries or any other Loan Party or
any of their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA, in “reorganization”
(within the meaning of Section 4241 of ERISA), or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).

“Euro”: the single currency of participating member states of the European
Union.

“Eurocurrency Base Rate”: with respect to (a) any Foreign Currency Loan (other
than Euros) for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable Foreign Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case, the
“LIBOR Screen Rate”) as of 11:00 a.m. (London time) on the Quotation Day for
such Interest Period and (b) any Foreign Currency Loan denominated in Euros for
any Interest Period, the interbank offered rate administered by the Banking
Federation of the European Union (or any other Person that takes over the
administration of such rate) for Euros for a period equal in length to such
Interest Period as displayed on page EURIBOR01 of the Reuters screen (or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “EURIBOR Screen Rate”) as of 11:00 a.m. (London time) on the
Quotation Day for such Interest Period; provided that if the applicable Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further that, if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable Foreign Currency, then the Eurocurrency Base Rate
shall be the Interpolated Rate at such time (provided that if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement).

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

9

--------------------------------------------------------------------------------

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Foreign Currency Loan, a rate per annum determined for such day
in accordance with the following formula:

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan or a Foreign Currency Loan, the aggregate (without duplication) of the
maximum rates (expressed as a decimal fraction) of reserve requirements in
effect on such day (including basic, supplemental, marginal and emergency
reserves) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Applicable Screen Rate”) at approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period; provided, that, if the Applicable Screen Rate shall not be available at
such time for such Interest Period (a “Dollar Impacted Interest Period”) with
respect to Dollars, then the Eurodollar Base Rate shall be the Dollar
Interpolated Rate at such time ; provided further, that if the Applicable Screen
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this agreement.  “Dollar Interpolated Rate” means, at any time, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Applicable Screen
Rate for the longest period (for which that Applicable Screen Rate is available
in Dollars) that is shorter than the Dollar Impacted Interest Period and (b) the
Applicable Screen Rate for the shortest period (for which that Applicable Screen
Rate is available for Dollars) that exceeds the Dollar Impacted Interest Period,
in each case, at such time; provided, that if the Dollar Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) consolidated net income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such consolidated net income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of

10

--------------------------------------------------------------------------------

 

property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such consolidated net income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such consolidated net income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments (except to the extent financed by incurring Indebtedness), (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of the Borrower and its Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) the aggregate net amount of non-cash gain on the Disposition of property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business) to the extent included in arriving
at such consolidated net income, (vii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
capitalized software development costs, (viii) the aggregate amount of any
Restricted Payments paid in cash by the Borrower during such fiscal year
pursuant to Sections 7.6(c) (except to the extent financed by incurring
Indebtedness or with the proceeds of substantially concurrent sales or issuance
of Capital Stock of the Borrower) and (ix) the aggregate amount of cash purchase
price paid during such fiscal year pursuant to any Permitted Acquisition (except
to the extent financed by incurring Indebtedness or with the proceeds of
substantially concurrent sales or issuance of Capital Stock of the Borrower).

“Excess Cash Flow Application Date”:  as defined in Section 2.11(d).

“Exchange Rate”:  with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date.  In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

“Excluded Domestic Subsidiary”:  (a) Allscripts Healthcare Holdings, LLC, a
Delaware limited liability company and (b) any Domestic Subsidiary (i) that is a
Disregarded Entity, (ii) that owns (directly or through a Disregarded Entity)
65% or more of the Capital Stock of a Foreign Subsidiary that is a Controlled
Foreign Corporation, and (iii) that holds no material assets other than (x)
Capital Stock of one or more Foreign Subsidiaries that are Controlled Foreign
Corporations, (y) Capital Stock of one or more Disregarded Entities that hold no
material assets other than Capital Stock of one or more Foreign Subsidiaries
that are Controlled Foreign Corporations and (z) the assets permitted by Section
7.16.

“Excluded Domestic Subsidiary Interests”:  35% of the Capital Stock of any
Excluded Domestic Subsidiary.

“Excluded Foreign Subsidiary Interests”:  35% of the voting Capital Stock of any
Foreign Subsidiary that is a Material Subsidiary directly owned by a Loan Party
and 100% of the Capital Stock of any other Foreign Subsidiary.

“Excluded Property”:  (i) assets (including vehicles) that are subject to
certificated title statues, (ii) Excluded Real Property, (iii) assets as to
which the Administrative Agent shall determine in its sole reasonable discretion
that the cost of obtaining a security interest therein or perfection thereof are
excessive in relation to the value of the security to be afforded thereby, (iv)
assets as to which granting or perfecting such security interests

11

--------------------------------------------------------------------------------

 

would violate (a) applicable law or (b) contracts evidencing or giving rise to
such assets (but only to the extent such contractual provisions are not rendered
ineffective by applicable law or otherwise unenforceable), (v) any contract in
which the grant of a security interest therein is prohibited thereby (but only
to the extent such contractual provisions are not rendered ineffective by
applicable law or otherwise unenforceable), (vi) the Capital Stock of Newco and
all shares of Capital Stock of the Borrower owned by Newco, (vii) all Excluded
Foreign Subsidiary Interests, (viii) all assets of any Foreign Subsidiary
(including for this purpose, any Capital Stock of a Domestic Subsidiary owned by
such Foreign Subsidiary) and all assets of any CFC Domestic Subsidiary and (ix)
all Excluded Domestic Subsidiary Interests.

“Excluded Real Property”: (i) ownership interests in real property having a fair
market value (together with improvements thereof) of less than $5,000,000, and
(ii) leasehold interests in real property.

“Excluded Taxes”:  as defined in Section 2.19(a).

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letters of Credit”: those letters of credit described on Schedule 2
issued under the Existing Credit Agreement that are outstanding thereunder on
the Restatement Date.

“Existing Revolving Commitments”: “Revolving Commitments” outstanding under the
Existing Credit Agreement on the Restatement Date.

“Existing Revolving Lender”: a “Revolving Lender” under the Existing Credit
Agreement on the Restatement Date.

“Existing Revolving Loans”: “Revolving Loans” outstanding under the Existing
Credit Agreement on the Restatement Date.

“Existing Term Loans”: “Term Loans” outstanding under the Existing Credit
Agreement on the Restatement Date.

“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the Restatement Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided, that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“First Adjustment Date”: see the definition of “Adjustment Date”.

12

--------------------------------------------------------------------------------

 

“Flood Hazard Property”:  any property located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

“Foreign Currency”: Sterling and the Euro and any additional currencies
determined after the Restatement Date by mutual agreement of the Borrower, the
Revolving Lenders and the Administrative Agent; provided that each such currency
is a lawful currency that is readily available, freely transferable and not
restricted, able to be converted into Dollars and available in the London
interbank deposit market.

“Foreign Currency Agent”: J.P. Morgan Europe Limited, as foreign currency agent
with respect to the Foreign Currency Loans, together with any of its successors.

“Foreign Currency Loans”: Revolving Loans denominated in any Foreign Currency.

“Foreign Currency Sublimit”: $100,000,000.

“Foreign Currency Tranche”: the collective reference to Foreign Currency Loans
which (a) are denominated in the same Foreign Currency and (b) have current
Interest Periods which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Restatement Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.4.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

13

--------------------------------------------------------------------------------

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of June 28, 2013, by the Borrower, the Co-Borrower and each Subsidiary
Guarantor in favor of the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement or similar obligation, of the guaranteeing
Person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hazardous Materials”:  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increased Amount Date”:  as defined in Section 2.24(a).

“Incremental Amount”:  at any time, the excess, if any, of (a) $300,000,000 over
(b) the aggregate amount of all Incremental Term Loans made plus all Incremental
Revolving Commitments established, in each case after the Restatement Date but
prior to such time pursuant to Section 2.24(a).

“Incremental Assumption Agreement”:  an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Co-Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Lenders.

“Incremental Facility”:  any facility established by the Lenders pursuant to
Section 2.24.

“Incremental Facility Activation Notice”:  a notice substantially in the form of
Exhibit I.

“Incremental Revolving Commitment”:  the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower and the Co-Borrower.

“Incremental Revolving Lender”:  each Lender which holds an Incremental
Revolving Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans”:  the Revolving Loans made by one or more Lenders
to the Borrower and/or the Co-Borrower pursuant to Section 2.24 and/or any
Incremental Assumption Agreement.

14

--------------------------------------------------------------------------------

 

“Incremental Term Lender”:  each Lender which holds an Incremental Term Loan.

“Incremental Term Loans”:  the Term Loans made by one or more Lenders to the
Borrower and/or the Co-Borrower pursuant to Section 2.24 and/or any Incremental
Assumption Agreement.

“Indebtedness”:  of any Person, without duplication, (a) all payment obligations
of such Person for borrowed money, (b) all payment obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all payment
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable not overdue more than 90 days and
accounts payable overdue by more than 90 days that are being disputed in good
faith and for which adequate reserves in accordance with GAAP have been
established on the books of such Person, in each case incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided, that if such Person has not assumed or
otherwise become liable in respect of such Indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (i) the amount of such
Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate), (f) all Guarantee
Obligations by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all payment obligations, contingent or
otherwise, of such Person as an account party or an applicant under or in
respect of letters of credit and letters of guaranty, (i) all payment
obligations, contingent or otherwise, of such Person, as an account party or
applicant under or in respect of bankers’ acceptances and (j) for the purposes
of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  Notwithstanding anything to the contrary set forth herein, (a) in no
event shall payment or any other debt obligations as classified under GAAP of
the Borrower pursuant to the ACS Agreement, as in effect on February 19, 2013,
constitute Indebtedness of the Borrower under this Agreement and (b) in no event
shall any Permitted Equity Derivative Instruments or obligations thereunder
constitute Indebtedness under this Agreement.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, inventions, designs, patents, patent licenses, trademarks,
tradenames, domain names and other source indicators, trademark licenses,
technology, trade secrets, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Coverage Ratio”:  as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) EBITDA for the four fiscal quarters ending on such
date to (b) Interest Expense paid in cash for such four fiscal quarter period,
determined in each case on a consolidated basis for the Borrower and its
Subsidiaries.  

“Interest Expense”:  for any period, interest expense of the Borrower and its
Subsidiaries, on a consolidated basis, during such period, determined in
accordance with GAAP, provided that, if the Borrower or any of its Subsidiaries
acquires Capital Stock or assets of any Person in a transaction constituting a
Permitted Acquisition during such period, Interest Expense shall be adjusted to
give pro forma effect to such acquisition assuming that such transaction had
occurred on the first day of such period; provided, further, that “Interest
Expense” shall be calculated after giving effect to Swap Agreements (including
associated costs), but excluding unrealized gains and losses with respect to
Swap Agreements.

15

--------------------------------------------------------------------------------

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or Foreign Currency Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan or Foreign Currency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, (d)
as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period”:  as to any Eurodollar Loan or Foreign Currency Loan, (a)
initially, the period commencing on the borrowing date (or, with respect to
Eurodollar Loans, the conversion date, as the case may be) with respect to such
Eurodollar Loan or Foreign Currency Loan and ending one, two, three or six
months (or, with respect to Revolving Loans denominated in Dollars, if available
to or otherwise agreed by all Lenders under the Revolving Facility, seven days)
thereafter, as selected by the Borrower or the Co-Borrower, as applicable, in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan or Foreign
Currency Loan and ending one, two, three or six months (or, with respect to
Revolving Loans denominated in Dollars, if agreed to by all Lenders under the
Revolving Facility, seven days) thereafter, as selected by the Borrower or the
Co-Borrower, as applicable, by irrevocable notice to the Administrative Agent
not later than 11:00 A.M., Local Time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower or the Co-Borrower, as applicable, may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date or beyond the date final payment is due on the Term Loans; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in the applicable Foreign Currency) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable Foreign
Currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Investments”:  as defined in Section 7.8.

“Issuing Lender”:  each of JPMorgan Chase Bank, N.A., Fifth Third Bank and
KeyBank National Association and any other Revolving Lender approved by the
Administrative Agent and the Borrower that has agreed in its sole discretion to
act as an “Issuing Lender” hereunder, or any of their respective affiliates, in
each case in its capacity as issuer of any Letter of Credit.  Each reference
herein to “the Issuing Lender” shall be deemed to be a reference to the relevant
Issuing Lender.

“Joint Ventures”:  as to the Borrower or any Subsidiary, any other Person a
majority of the Capital Stock of which is owned by the Borrower and its
Subsidiaries and which is consolidated in the Borrower’s consolidated financial
statements in accordance with GAAP, but which is not a Subsidiary of the
Borrower.

16

--------------------------------------------------------------------------------

 

“Judgment Currency”: as defined in Section 10.17(a).

“Judgment Currency Conversion Date”: as defined in Section 10.17(a).

“L/C Commitment”:  $50,000,000.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including the aggregate Dollar Equivalent of the undrawn and unexpired amount
of the then outstanding Letters of Credit denominated in Acceptable Currencies)
and (b) the aggregate amount of drawings under Letters of Credit (including the
Dollar Equivalent of the aggregate amount of drawings under Letters of Credit
denominated in Acceptable Currencies) that have not then been reimbursed
pursuant to Section 3.5.

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arrangers”:  J.P. Morgan Securities LLC, Fifth Third Bank, Keybanc Capital
Markets and SunTrust Robinson Humphrey, Inc., as the arrangers of the
Commitments under this Agreement.

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”:  as defined in Section 3.1(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Replacement Facility Amendment, the
Security Documents, the Notes, any Incremental Assumption Agreement, and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  the Borrower, the Co-Borrower and each Subsidiary Guarantor.

“Local Time”: (a) with respect to Foreign Currency Loans, local time in London
and (b) with respect to Eurodollar Loans, local time in New York City.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”:  a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (b) a material impairment in the ability of the
Loan Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Subsidiary”:  at any time of determination, any Subsidiary of the
Borrower that has total annual revenues of more than $10,000,000 or total assets
of more than $15,000,000 for the four fiscal quarters most recently ended (it
being understood that the determination of total annual revenues and total
assets shall exclude intercompany payables and receivables).

17

--------------------------------------------------------------------------------

 

“Mortgaged Property”: each parcel of real property owned by the Borrower or any
Subsidiary that is covered by a Mortgage.  

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), other customary fees and expenses actually
incurred in connection therewith and net of any transfer or similar taxes and
other Taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements, in each case, to the extent the credit or deduction or
payment under such an arrangement, as applicable, is reasonably expected to
reduce such tax amounts as determined by treating the income from such Asset
Sale or Recovery Event as if it were the last item of income available to offset
such credit or deduction or payment) and amounts provided as a reserve, in
accordance with GAAP against any liabilities under any indemnification
obligations and any purchase price adjustments associated with any Asset Sale
and (b) in connection with any incurrence of Indebtedness, the cash proceeds
received from such incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Newco”:  Coniston Exchange LLC, a Delaware limited liability company.

“Non-Excluded Taxes”:  as defined in Section 2.19(a).

“Non-U.S. Lender”:  as defined in Section 2.19(e).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or the Co-Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower and the Co-Borrower to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or the Co-Borrower pursuant hereto) or otherwise.

“Other Taxes”:  any and all present or future stamp or documentary Taxes,
recording and filing fees or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

18

--------------------------------------------------------------------------------

 

“Overnight Eurocurrency Rate”: with respect to any Loans or overdue amount in
respect thereof, the rate of interest per annum at which overnight deposits in
the applicable currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”:  as defined in Section 10.6(c).

“Participant Register”:  as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.19.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”:  any acquisition by the Borrower or any Subsidiary of
the Borrower of all or a majority of the Capital Stock in, all or substantially
all of the assets of, or all or substantially all of the assets constituting a
business unit, division, product line or line of business of a Person if (a) no
Default or Event of Default shall have occurred and be continuing or result from
such acquisition, (b) such acquisition is of a Person in a business reasonably
related to the Borrower’s existing business (or of assets used in a
reasonably-related business), (c) such acquisition is not a tender offer or
similar solicitation which has not been approved (prior to such acquisition) by
the board of directors (or any other applicable governing body) of such Person,
(d) such acquisition is completed in accordance with applicable laws, (e) the
terms of Section 6.10 are satisfied promptly following the closing of such
acquisition or within such time period thereafter as the Administrative Agent
may reasonably require, (f) the Borrower is in compliance on a pro forma basis
with Section 7.1, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available as
if such acquisition has occurred on the first day of such period for purposes of
calculating EBITDA and using Indebtedness as of the date of, and after giving
effect to, such acquisition, (g) after giving effect to such acquisition, the
aggregate purchase price (which shall be deemed to include the principal amount
of Indebtedness that is assumed in connection with the acquisition and the
Borrower’s good faith estimate (as of the date of consummation of such
acquisition) of the aggregate amount that will be payable by the Borrower and
its Subsidiaries pursuant to any post-closing payment adjustments or earn-outs
with respect to such acquisition) in respect of all Permitted Acquisitions made
on or after the first day of the four-fiscal quarter period of the Borrower most
recently ended prior to consummation of such acquisition for which financial
statements are available does not exceed $150,000,000; provided that the
limitation under this clause (g) shall cease to apply if after giving effect to
such acquisition, the Senior Secured Leverage Ratio, recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available as if such acquisition has occurred on the
first day of such period for purposes of calculating EBITDA and using
Indebtedness as of the date of, and after giving effect to, such acquisition, is
less than 3.00 to 1.0 and (h) the Borrower has delivered to the Administrative
Agent a certificate of a Responsible Officer to the effect set forth in clauses
(a) through (g) above, together with all relevant financial information for the
Person or assets to be acquired.

“Permitted Equity Derivative Instruments”: any call options or forward purchase
contracts (or similar instruments) relating to the Capital Stock of the Borrower
or any Subsidiary of the Borrower (or the cash value thereof), any share loan
agreements or similar arrangements (for the lending of Capital Stock by the
Borrower or any Subsidiary of the Borrower to any underwriter or third party)
and any warrants to purchase or otherwise acquire any Capital Stock of the
Borrower or any Subsidiary of the Borrower (or the cash value thereof), in each
case purchased, entered into or issued contemporaneously or otherwise in
connection with the issuance of Convertible Securities and any instrument
entered into in connection with any “unwind” of any of the foregoing; provided
that, with respect to any such issuance of Convertible Securities, the aggregate
cash consideration paid by the Borrower and its Subsidiaries for Permitted
Equity Derivative Instruments acquired, entered into or issued in connection
therewith (net of any proceeds received by the Borrower and its Subsidiaries for
the sale or issuance of any Permitted Equity Derivative Instruments entered into
or issued in connection therewith) shall not exceed $40,000,000.

19

--------------------------------------------------------------------------------

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Group Member or any of their
ERISA Affiliates, is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment”: as defined in Section 7.9. “Prepay” has a meaning correlative
thereto.

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Projections”:  as defined in Section 6.2(c).

“Properties”:  the facilities and properties owned, leased or operated by any
Group Member.

“Quotation Day”: with respect to (i) Sterling, the first day of such Interest
Period, (ii) with respect to Euro, two TARGET Days before the first day of such
Interest Period and (iii) for any other Foreign Currency, two Business Days
prior to the commencement of such Interest Period (unless the rate fixing day in
accordance with market practice in the applicable interbank market is otherwise,
as determined by the Administrative Agent).

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”:  as defined in Section 2.7.

“Register”:  as defined in Section 10.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower or the Co-Borrower,
as applicable, to reimburse the Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(c) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair productive assets of the kind then used or
usable by the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair productive assets
of the kind then used or usable by the Borrower or any of its Subsidiaries.

20

--------------------------------------------------------------------------------

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if a binding contract to use the Net Cash Proceeds has been entered into
within 12 months after such Reinvestment Event, the date occurring 18 months
after such Reinvestment Event) and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair
productive assets of the kind then used or usable by the Borrower or any of its
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.

“Replacement Facility Amendment”: that certain Replacement Facility Amendment,
dated as of September 30, 2015, among the Borrower, the Co-Borrower, the Lenders
party thereto, the Administrative Agent and the other parties party thereto.

“Required Lenders”:  at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”: as defined in Section 2.25(a).

“Responsible Officer”:  the chairman, chief executive officer, president or
chief financial officer of the Borrower.

“Restatement Date”: the date on which the conditions precedent set forth in
Section 5.1 have been satisfied, which date is September 30, 2015.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  on and after the Restatement Date, as to any Lender,
the obligation of such Lender, if any, to make Revolving Loans and participate
in Swingline Loans and Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving
Commitment” opposite such Lender’s name on Schedule 1.1(A) or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof.  As of the
Restatement Date, the amount of the Total Revolving Commitments is $550,000,000.

“Revolving Commitment Period”:  the period from and including the Restatement
Date to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (other than Foreign Currency Loans) held by such Lender then outstanding,
(b) such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding and (d) such Lender’s Revolving Percentage of
the Dollar Equivalent of the aggregate principal amount of Foreign Currency
Loans then outstanding.

“Revolving Facility”: see the definition of “Facility”.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 2.4(a).

21

--------------------------------------------------------------------------------

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, when a Defaulting Lender shall exist, (i)
in the case of Section 2.23, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment and (ii) in the case of
the defined term “Revolving Extensions of Credit” (other than as used in Section
2.23(c)) and Sections 2.4(a), 2.4(b) and 2.6(a), Revolving Percentages shall be
adjusted to give effect to any reallocation effected pursuant to Section
2.23(c).

“Revolving Termination Date”:  September 30, 2020.

“Sanctions”:  all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State),  the European Union or
its member states, Her Majesty’s Treasury, or the United Nations.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person”:  at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).  

“Screen Rate”: the LIBOR Screen Rate or EURIBOR Screen Rate (each as defined in
the definition of “Eurocurrency Base Rate”), as applicable.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Senior Secured Indebtedness”: Indebtedness (other than any Subordinated
Indebtedness) that is secured by a Lien on any asset of the Borrower or any of
its Subsidiaries.

“Senior Secured Leverage Holiday Acquisition”: a Permitted Acquisition financed
in whole or in part with Indebtedness and for which (i) the consideration in
respect of such acquisition by the Borrower and its Subsidiaries in respect of
such acquisition is $100,000,000 or more and (ii) the Borrower delivers to the
Administrative Agent an officers’ certificate no later than the applicable
Election Date in respect of the fiscal quarter in which such Permitted
Acquisition was consummated designating such Permitted Acquisition as a “Senior
Secured Leverage Holiday Acquisition”; provided that in no event shall there be
more than two Senior Secured Leverage Holiday Acquisitions. 

22

--------------------------------------------------------------------------------

 

“Senior Secured Leverage Holiday Period” means the period of four consecutive
fiscal quarters commencing on the first day of the fiscal quarter in which the
consummation of a Senior Secured Leverage Holiday Acquisition occurs (such first
day, the “Applicable Day”); provided that in no event shall a Senior Secured
Leverage Holiday Period commence if a Senior Secured Leverage Holiday Period was
in effect during any portion of the four consecutive fiscal quarter period ended
immediately prior to the Applicable Day. 

“Senior Secured Leverage Ratio”:  as of any day, the ratio of (a) Senior Secured
Indebtedness as of such date to (b) EBITDA for the four fiscal quarters most
recently ended, determined in each case on a consolidated basis for the Borrower
and its Subsidiaries.  

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card, credit card or cash management services, including
in connection with any automated clearing house transfers of funds or any
similar transactions between the Borrower, the Co-Borrower or any Subsidiary
Guarantor and any Person that was a Lender or affiliate thereof at the time such
cash management agreement was entered into.

“Specified Change in Control”: a “change in control” or “fundamental change” (or
any other defined term having a similar purpose), as defined in any indenture or
other instrument governing any Convertible Securities.

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower, the
Co-Borrower or any Subsidiary Guarantor and any Person that is a Lender or an
affiliate of a Lender at the time such Swap Agreement is entered into.

“Sterling”: the lawful currency of the United Kingdom.

“Subordinated Indebtedness”: any Indebtedness that is expressly subordinated in
right of payment to the Obligations.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower. Notwithstanding the foregoing, the Borrower may
elect, by written notice to the Administrative Agent, to designate a Joint
Venture as a “Subsidiary”, and thereafter such Joint Venture shall be treated as
a Subsidiary solely for purposes of the following Sections of this Agreement and
calculating the following financial ratios:  

(a) Section 6.1 and clause (ii)(x) of Section 6.2(b);

(b) Section 7.1 (including for determining pro forma compliance with Section 7.1
for purposes of clause (f) of the definition of Permitted Acquisition, clause
(iii) of Section 2.24(c), clause (i)(x) of Section 7.2(f), clause (i) of the
proviso to Section 7.6(e) and clause (ii) of Section 7.9(b));

(c) clause (i) of the proviso in Section 7.5(l) (for purposes of calculating
revenues associated with Dispositions); and

(d) the Total Leverage Ratio, Senior Secured Leverage Ratio and Interest
Coverage Ratio (including for determining compliance or pro forma compliance
with the applicable ratio referred to in the definition of Applicable Pricing
Grid, the definition of Permitted Acquisition, clauses (c) and (d) of Section
2.11, clause (i) of Section 7.6(d) and clause (i) of Section 7.9(a)),

23

--------------------------------------------------------------------------------

 

it being understood that (x) only the portion of the EBITDA and Indebtedness of
any such Joint Venture that is attributable to the ownership interest of the
Borrower and its Subsidiaries in such Joint Venture shall be included in the
financial definitions and ratios in this Agreement and (y) in no event will the
percentage of EBITDA of the Borrower and its Subsidiaries attributable to all
Joint Ventures exceed, in the aggregate, 20% of EBITDA.

Any Joint Venture that the Borrower has elected to designate as a Subsidiary
pursuant to the immediately preceding paragraph shall be treated as a Subsidiary
in accordance with the immediately preceding paragraph for so long as such
entity is a Joint Venture.

“Subsidiary Guarantor”:  each Material Subsidiary of the Borrower other than (a)
any Foreign Subsidiary or CFC Domestic Subsidiary, (b) Newco and (c) the
Co-Borrower.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

“Swingline Exposure”:  at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Exposure at such time related to Swingline Loans other than
any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans); provided that in the case of Sections 2.4(a), 2.4(b) and
2.6(a) when a Defaulting Lender shall exist, the Swingline Exposure of any
Revolving Lender shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.23.

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”:  as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7.

“Syndication Agents”:  as defined in the preamble hereto.

“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes”:  any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.  

24

--------------------------------------------------------------------------------

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower on the Restatement Date in accordance with the
Replacement Facility Amendment in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1(A).  The amount of each Lender’s Term Commitment on the Restatement
Date is its “New Term Loan Commitment” as defined in the Replacement Facility
Amendment. As of the Restatement Date, the aggregate amount of the Term
Commitments is $250,000,000.

“Term Facility”: see the definition of “Facility”.

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”:  as defined in Section 2.1.

“Term Loan Maturity Date”: September 30, 2020.

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding.

“Total Leverage Holiday Acquisition”: a Permitted Acquisition financed in whole
or in part with Indebtedness and for which (i) the consideration in respect of
such acquisition is $100,000,000 or more and (ii) the Borrower delivers to the
Administrative Agent an officers’ certificate no later than the Election Date in
respect of the fiscal quarter in which such Permitted Acquisition was
consummated designating such Permitted Acquisition as a “Total Leverage Holiday
Acquisition”; provided that in no event shall there be more than two Total
Leverage Holiday Acquisitions. 

“Total Leverage Holiday Period” means the period of four consecutive fiscal
quarters commencing on the first day of the fiscal quarter in which the
consummation of a Total Leverage Holiday Acquisition occurs (such first day, the
“Relevant Day”); provided that in no event shall a Total Leverage Holiday Period
commence if a Total Leverage Holiday Period was in effect during any portion of
the four consecutive fiscal quarter period ended immediately prior to the
Relevant Day. 

“Total Leverage Ratio”:  as of any day, the ratio of (a) Indebtedness as of such
date to (b) EBITDA for the four fiscal quarters most recently ended, determined
in each case on a consolidated basis for the Borrower and its Subsidiaries.  

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions”: (a) the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
joinder of any party to the provisions hereof, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder and (b) the execution, delivery
and performance by each Loan Party of each other document and instrument
required to satisfy the conditions precedent to the Restatement Date.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”:  the United States of America.

25

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that notwithstanding
anything to the contrary herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of any Group Member at
“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Financial Calculations.  (a) Whenever the calculation of the financial
covenants or other financial calculations required herein shall include a period
during which any Group Member had different fiscal reporting periods than those
of the Borrower, the Borrower shall use in such calculations the fiscal periods
of such Group Member most closely related in time to the fiscal periods of the
Borrower.

(b) If during any Covenant Holiday Period any term or condition requires that
the Borrower be in pro forma compliance with the covenant set forth in Section
7.1(a) or Section 7.1(b), such covenant shall be calculated after giving effect
to the applicable Covenant Holiday Period.

26

--------------------------------------------------------------------------------

 

Section 2. Amount and Terms of Commitments

2.1 Term Commitments.  Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
and/or the Co-Borrower, as the case may be, on the Restatement Date in an amount
not to exceed the amount of the Term Commitment of such Lender in accordance
with the Replacement Facility Amendment.  The Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 1:00 P.M., New York City time, three Business
Days prior to the anticipated Restatement Date in the case of Eurodollar Loans
or (ii) 11:00 A.M. one Business Day prior to the anticipated Restatement Date in
the case of ABR Loans) requesting that the Term Lenders make the Term Loans on
the Restatement Date and specifying (i) the amount and Type of Term Loans to be
borrowed, (ii) the requested Restatement Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 12:00 Noon, New York City time, on the Restatement Date
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender (it being understood that no Lender shall be
required to fund amounts in respect of any Continued Term Loans (as defined in
the Replacement Facility Amendment)).  The Administrative Agent shall credit the
account of the Borrower or the Co-Borrower, as applicable, on the books of such
office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

2.3 Repayment of Term Loans.  The Term Loans of each Term Lender shall mature in
quarterly installments commencing on December 31, 2015, such that the amount of
each installment equals such Lender’s Term Percentage multiplied by the amount
set forth in the table below, provided that, notwithstanding the above, the
remaining principal balance as of the Term Loan Maturity Date shall be due and
payable on the Term Loan Maturity Date:

 

Installment

 

 

Principal Amount

 

1-8

 

 

$3,125,000

 

9-12

 

 

$6,250,000

 

13-16

 

 

$9,375,000

 

17-19

 

 

$12,500,000

 

Term Loan Maturity Date

 

 

Remaining balance

 

 

2.4 Revolving Commitments.  (a)  Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower and/or the Co-Borrower, as the
case may be, from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added (after
giving effect to any application of proceeds of such Revolving Loans pursuant to
Section 2.6(b)) to the sum of (i) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding, (ii) such Lender’s Swingline Exposure then
outstanding and (iii) the Dollar Equivalent of the aggregate principal amount of
the Foreign Currency Loans of such Lender then outstanding, does not exceed the
amount of such Lender’s Revolving Commitment.  During the Revolving Commitment
Period the Borrower and the Co-Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.  The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower or the Co-Borrower, as applicable, and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

(b) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make Foreign Currency Loans to the Borrower and/or the Co-Borrower, as
the case may be, from time to time during the Revolving Commitment Period;
provided that after giving effect to the requested Foreign Currency Loan (and
after giving effect to any application of proceeds of such Foreign Currency
Loans pursuant to Section 2.6(b)) (i) the

27

--------------------------------------------------------------------------------

 

Dollar Equivalent of the aggregate principal amount of Foreign Currency Loans
outstanding at such time shall not exceed the Foreign Currency Sublimit, (ii)
the sum of (x) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding, (y) such Lender’s Swingline Exposure then outstanding and (z) the
outstanding amount of such Lender’s Revolving Loans (including the Dollar
Equivalent of any Foreign Currency Loans) shall not exceed such Lender’s
Revolving Commitment, and (iii) the Total Revolving Extensions of Credit
outstanding at such time shall not exceed the Total Revolving Commitments.  The
Foreign Currency Loans shall be Eurocurrency Loans. Each Revolving Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Revolving Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower and/or
the Co-Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) The Borrower and the Co-Borrower shall repay all outstanding Revolving Loans
on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing.  (a)  The Borrower and the
Co-Borrower may borrow under the Revolving Commitments in Dollars during the
Revolving Commitment Period on any Business Day, provided that the Borrower or
the Co-Borrower, as applicable, shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
1:00 P.M., New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) 11:00 a.m. on the
requested Borrowing Date (or, in the case of Revolving Loans to be made on the
Restatement Date, on the Business Day prior to the Restatement Date), in the
case of ABR Loans) (provided that any such notice of a borrowing of ABR Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 1:00 P.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $2,500,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower or the Co-Borrower, as applicable, borrowings under
the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7.  Upon receipt of any such notice from the Borrower or the
Co-Borrower, as applicable, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower or the Co-Borrower, as applicable, at the Funding Office
prior to 1:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower or the Co-Borrower, as applicable, in funds immediately available to
the Administrative Agent.  Such borrowing will then be made available to the
Borrower or the Co-Borrower, as applicable, by the Administrative Agent
crediting the account of the Borrower or the Co-Borrower, as applicable, on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

(b) The Borrower and the Co-Borrower may borrow under the Revolving Commitments
in any Foreign Currency during the Revolving Commitment Period on any Business
Day, provided that the Borrower or the Co-Borrower, as applicable, shall give
the Foreign Currency Agent irrevocable notice (which notice must be received by
the Foreign Currency Agent prior to 3:00 P.M., London time, four Business Days
prior to the requested Borrowing Date), specifying (i) the amount of Foreign
Currency Loans to be borrowed, (ii) the Foreign Currency in which such Foreign
Currency Loans will be denominated, (iii) the requested Borrowing Date, (iv) the
length of the initial Interest Period therefor and (v) the applicable account of
the Borrower or the Co-Borrower, as applicable, to which such funds will be
credited or disbursed.  Upon receipt of any such notice from the Borrower or the
Co-Borrower, as applicable, the Foreign Currency Agent shall promptly notify
each Revolving Lender thereof.  Each Borrowing of Foreign Currency Loans in a
particular Foreign Currency shall be in a minimum amount equal to the Dollar
Equivalent of $2,500,000.  On the Borrowing Date, each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the Foreign
Currency Agent at the applicable office specified on the Administrative
Schedule, prior to the time specified on the Administrative Schedule for the
relevant Foreign Currency, in the relevant Foreign Currency in funds immediately
available.  Such borrowing will then be made available to the Borrower or the
Co-Borrower, as applicable, in like funds as received by the Foreign Currency
Agent, by the Foreign Currency Agent crediting or disbursing the aggregate of
the amounts made available to the Foreign Currency Agent by the Revolving
Lenders to the account set forth by the Borrower or the Co-Borrower, as
applicable, in the applicable borrowing notice.

28

--------------------------------------------------------------------------------

 

(c) On the Restatement Date, all Existing Revolving Loans shall be deemed repaid
and (i) such portion thereof that were ABR Loans shall be reborrowed as ABR
Loans by the applicable Borrower, such portion thereof that were Eurodollar
Loans shall be reborrowed as Eurodollar Loans by the applicable Borrower and
such portion thereof that were Eurocurrency Loans shall be reborrowed as
Eurocurrency Loans by the applicable Borrower (it being understood that for each
tranche of Existing Revolving Loans that were Eurodollar Loans or Eurocurrency
Loans, (x) the initial Interest Period for the relevant reborrowed Loans shall
equal the remaining length of the Interest Period for such tranche and (y) the
Eurodollar Rate or Eurocurrency Rate, as applicable, for the relevant reborrowed
Loans during such initial Interest Period shall be the Eurodollar Rate or
Eurocurrency Rate, as applicable, for such tranche immediately prior to the
Restatement Date) and (ii) each such reborrowed Revolving Loan shall be deemed
made in the same currency as the relevant Existing Revolving Loan. Any Revolving
Lenders that are not Existing Revolving Lenders (and any Existing Revolving
Lenders with Revolving Commitments as of the Restatement Date that are greater
than their Existing Revolving Commitments) shall advance funds (in the relevant
currency) to the Administrative Agent no later than 3:00 P.M., New York City
time on the Restatement Date as shall be required to repay the Revolving Loans
of Existing Revolving Lenders such that each Revolving Lender’s share of
outstanding Revolving Loans denominated in a particular currency on the
Restatement Date is equal to its Revolving Percentage of the total outstanding
principal amount of the Revolving Loans denominated in such currency.

2.6 Swingline Commitment.  (a)  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower and/or the Co-Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans in
Dollars (“Swingline Loans”) to the Borrower and/or the Co-Borrower, as the case
may be; provided that (i) any Swingline Loan shall be made in the sole and
absolute discretion of the Swingline Lender, (ii) the aggregate principal amount
of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect), (iii) the
Borrower and the Co-Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (iv) the sum of (x) the Swingline Exposure of such
Swingline Lender (in its capacity as a Swingline Lender and a Revolving Lender),
(y) the aggregate principal amount of outstanding Revolving Loans (including the
Dollar Equivalent of any Foreign Currency Loans) made by such Swingline Lender
(in its capacity as a Revolving Lender) and (z) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding (in its capacity as a
Revolving Lender) shall not exceed its Revolving Commitment then in
effect.  During the Revolving Commitment Period, the Borrower and the
Co-Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans only.

(b) The Borrower or the Co-Borrower, as applicable, shall repay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Termination Date and the date that is five Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower and the Co-Borrower shall repay all Swingline Loans then
outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Borrower or the Co-Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period).  Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof.  Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall, in its sole and absolute discretion, make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower or the Co-Borrower, as applicable, on such Borrowing Date by
depositing such proceeds in the account of the Borrower or the Co-Borrower, as
applicable, with the Administrative Agent on such Borrowing Date in immediately
available funds.

29

--------------------------------------------------------------------------------

 

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower and the Co-Borrower (each of
which hereby irrevocably directs the Swingline Lender to act on its behalf), on
one Business Day’s notice given by the Swingline Lender no later than 12:00
Noon, New York City time, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, a Revolving Loan, in an amount equal to
such Revolving Lender’s Revolving Percentage of the aggregate amount of the
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender.  Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice.  The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans.  Upon notification by the
Administrative Agent, each of the Borrower and the Co-Borrower agrees to
authorize the Swingline Lender to charge the accounts of the Borrower or the
Co-Borrower, as applicable, with the Administrative Agent indicated by the
Borrower or the Co-Borrower, as applicable, up to the amount available in each
such account, in order to immediately pay the amount of such Refunded Swingline
Loans to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or the Co-Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender, the Borrower or the Co-Borrower may have against the
Swingline Lender, the Borrower, the Co-Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower or the Co-Borrower, (iv) any breach of this Agreement or any other
Loan Document by the Borrower, any other Loan Party or any other Revolving
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.8 Commitment Fees, etc.  (a)  The Borrower and the Co-Borrower agree to pay to
the Administrative Agent, for the account of each Revolving Lender, a commitment
fee for the period from and including the Restatement Date to the date the
Revolving Commitments terminate, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the Restatement
Date.

30

--------------------------------------------------------------------------------

 

(b) The Borrower and the Co-Borrower agree to pay to the Administrative Agent
the fees in the amounts and on the dates as set forth in any fee agreements with
the Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments.  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.

2.10 Illegality.  Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to issue, make, maintain, fund or
charge interest with respect to any extension of credit to any Additional
Borrower or to give effect to its obligations as contemplated by this Agreement
with respect to any extension of credit to any Additional Borrower, then, upon
written notice by such Lender (each such Lender providing such notice, an
“Impacted Lender”) to the Borrower and the Administrative Agent:

(a) the obligations of the Lenders hereunder to make extensions of credit to
such Additional Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the Borrower and the Administrative Agent in writing that it is
no longer unlawful for such Lender to issue, make, maintain, fund or charge
interest with respect to any extension of credit to such Additional Borrower or
(y) to the extent required by law, cancelled;

(b) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Loan to such Additional Borrower, such
Additional Borrower shall repay (or at its option and to the extent permitted by
law, assign to the Borrower) (x) all outstanding ABR Loans made to such
Additional Borrower within three Business Days or such earlier period as
required by law and (y) all outstanding Eurodollar Loans and Eurocurrency Loans
made to such Additional Borrower on the last day of the then current Interest
Periods with respect to such Eurodollar Loans or Eurocurrency Loans, as
applicable, or within such earlier period as required by law; and

(c) if it shall be unlawful for any Impacted Lender to maintain, charge interest
or hold any participation with respect to any Letter of Credit issued on behalf
of such Additional Borrower, such Additional Borrower shall deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the L/C
Obligations with respect to such Letters of Credit within three Business Days or
within such earlier period as required by law.

2.11 Prepayments and Commitment Reductions.  (a)  The Borrower and the
Co-Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans and no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule, in the case of Foreign Currency Loans,
which notice shall specify the date and amount of prepayment, the Loans to be
prepaid and whether the prepayment is of Eurodollar Loans, ABR Loans or Foreign
Currency Loans (and, with respect to Foreign Currency Loans, the Foreign
Currency in which such Loans are denominated); provided, that if a Eurodollar
Loan or a Foreign Currency Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower or the Co-Borrower, as
applicable, shall also pay any amounts owing pursuant to Section 2.20.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Term Loans and Revolving Loans (other than Foreign Currency Loans) shall be
in an aggregate principal amount of $1,000,000 or a whole multiple
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.  Partial prepayments
of Foreign Currency Loans shall be in a minimum amount as set forth for the
relevant Foreign Currency on the Administrative Schedule.

31

--------------------------------------------------------------------------------

 

(b) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied within ten (10) Business Days
after the date of such issuance or incurrence toward the prepayment of the Term
Loans as set forth in Section 2.11(e).

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event in excess of $5,000,000 in the aggregate in any
fiscal year then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within ten (10) Business Days
after such date toward the prepayment of the Term Loans as set forth in Section
2.11(e); provided, that, notwithstanding the foregoing, (i) no prepayment under
this Section 2.11(c) shall be required to the extent that, prior to or after
giving effect to the prepayment, the Senior Secured Leverage Ratio, recomputed
as at the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available and using Indebtedness as of the date
of, and after giving effect to, such prepayment, is less than 2.5 to 1.0; (ii)
within ten (10) Business Days after Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.11(e); and (iii) in the event Borrower changes its fiscal
year, the measurement period for the $5,000,000 threshold shall be the trailing
twelve month period ending immediately prior to the commencement of the new
fiscal year, and thereafter such new fiscal year, but in no event will Net Cash
Proceeds received prior to the Restatement Date be counted against the
$5,000,000 threshold.

(d) If, for any fiscal year of the Borrower commencing with the 2015 fiscal
year, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply the excess of (x) 50% of such Excess
Cash Flow over (y) any optional prepayments of the Term Loans during such fiscal
year toward the prepayment of the Term Loans as set forth in Section 2.11(e);
provided that no prepayment under this Section 2.11(d) shall be required to the
extent that, prior to or after giving effect to the prepayment, the Senior
Secured Leverage Ratio, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available and
using Indebtedness as of the date of, and after giving effect to, such
prepayment, is less than 2.5 to 1.0.  Each such prepayment and commitment
reduction shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten (10) Business Days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 6.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(e) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11(b), (c) or (d) shall be applied to the prepayment of the Term Loans
in accordance with Section 2.17(b). The application of any prepayment pursuant
to Section 2.11(b), (c) or (d) shall be made, first, to ABR Loans and, second,
to Eurodollar Loans.  Each prepayment of the Loans under Section 2.11(b), (c) or
(d) shall be accompanied by accrued interest to the date of such prepayment on
the amount prepaid.

(f) If, on any Calculation Date, (i) the aggregate Dollar Equivalents of the
outstanding principal amounts of Foreign Currency Loans exceeds an amount equal
to 105% of the Foreign Currency Sublimit, the Borrower and the Co-Borrower
shall, without notice or demand, immediately repay such of the outstanding
Foreign Currency Loans in an aggregate principal amount such that, after giving
effect thereto, the aggregate Dollar Equivalents of the outstanding principal
amounts of Foreign Currency Loans does not exceed the Foreign Currency Sublimit
or (ii) the Total Revolving Extensions of Credit exceed the Total Revolving
Commitments, and the Total Revolving Extensions of Credit exceed the Total
Revolving Commitments for four consecutive Business Days thereafter, then on
such fourth Business Day thereafter, the Borrower and the Co-Borrower shall,
without notice or demand, immediately repay such of the outstanding Revolving
Extensions of Credit in an aggregate principal amount such that, after giving
effect thereto, the Total Revolving Extensions of Credit do not exceed the Total
Revolving Commitments.

32

--------------------------------------------------------------------------------

 

2.12 Conversion and Continuation Options.  (a)  The Borrower or the Co-Borrower,
as applicable, may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower or the Co-Borrower, as applicable, may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower or the Co-Borrower,
as applicable, giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower or the Co-Borrower,
as applicable, shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $2,500,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.  There shall be no more than three Foreign
Currency Tranches outstanding in any single Foreign Currency at any time.

2.14 Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Foreign Currency Loan shall bear interest at a rate per annum equal to
the Eurocurrency Rate determined for such day plus the Applicable Margin
applicable to Eurodollar Loans under the Revolving Facility.

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or (x) in the case of Foreign Currency
Loans, the rate then applicable to such Loans plus 2% and (y) in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

33

--------------------------------------------------------------------------------

 

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees.  (a)  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate and interest computed on Foreign
Currency Loans made in Sterling, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate or
a Eurocurrency Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, the Co-Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a) or Section 2.14(c).

2.16 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower and the Co-Borrower in the absence of
manifest error) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means (including by means of an Interpolated Rate or
Dollar Interpolated Rate) do not exist for ascertaining the Eurodollar Rate or
Eurocurrency Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate or
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (i) in respect of Eurodollar Loans, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans and (ii) in
respect of Foreign Currency Loans, (x) any Foreign Currency Loans requested to
be made on the first day of such Interest Period shall not be made and (y) any
outstanding Foreign Currency Loans shall be due and payable on the last day of
the then-current Interest Period.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility or
Foreign Currency Loans, as the case may be, shall be made or continued as such,
nor shall the Borrower or the Co-Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower or
the Co-Borrower from the Lenders hereunder, each payment by the Borrower or the
Co-Borrower on account of any commitment fee, any participation fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Term Percentages or Revolving Percentages, as the case may be, of
the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower or the Co-Borrower
on account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders.  The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans, pro rata based upon the then remaining principal amounts
thereof.  Amounts prepaid on account of the Term Loans may not be reborrowed.

34

--------------------------------------------------------------------------------

 

(c) Each payment (including each prepayment) by the Borrower or the Co-Borrower
on account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

(d) [Reserved].

(e) All payments (including prepayments) to be made by the Borrower or the
Co-Borrower hereunder, whether on account of principal, interest, fees or
otherwise (other than in respect of the principal or interest on, or the
fronting fee with respect to, the Foreign Currency Loans), shall be made without
setoff or counterclaim and shall be made prior to 12:00 Noon, New York City
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  All payments (including prepayments) to be made by the Borrower or the
Co-Borrower hereunder on account of principal or interest on, or the fronting
fee with respect to, the Foreign Currency Loans shall be made in the relevant
Foreign Currency, without setoff and counterclaim and shall be made on the due
date thereof to the Foreign Currency Agent, for the account of the Revolving
Lenders, at the office, and prior to the time for payment for the relevant
Foreign Currency, set forth on the Administrative Schedule.  The Administrative
Agent or Foreign Currency Agent, as applicable, shall distribute such payments
to each relevant Lender promptly upon receipt in like funds as received, net of
any amounts owing by such Lender pursuant to Section 9.7.  If any payment
hereunder (other than payments on the Eurodollar Loans or Foreign Currency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
Eurodollar Loan or a Foreign Currency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower or the
Co-Borrower, as applicable, a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower or the Co-Borrower, as applicable, prior to the date of any payment due
to be made by the Borrower or the Co-Borrower hereunder that the Borrower or the
Co-Borrower, as applicable, will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower or the Co-Borrower,
as applicable, is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount.  If such
payment is not made to the Administrative Agent by the Borrower or the
Co-Borrower, as applicable, within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower or the
Co-Borrower.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), (i) apply any amounts thereafter received by the
Administrative Agent, the

35

--------------------------------------------------------------------------------

 

Swingline Lender or the Issuing Lender for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

2.18 Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Restatement Date:

(i) shall subject any Lender or Issuing Lender to any Taxes (other than (A)
Non-Excluded Taxes, (B) Other Taxes and (C) Excluded Taxes on gross or net
income, profits or receipts (including value-added or similar Taxes)) on its
loans, letters of credit, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Eurocurrency Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender or Issuing Lender), by an amount that
such Lender (or, in the case of (i), to such Lender or Issuing Lender), deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans (or, in the case of (i), any Loans) or Foreign Currency Loans or issuing
or participating in Letters of Credit (or, in the case of (i) above, of making
any Loan), or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender (or, in the
case of (i), to such Lender or Issuing Lender), upon its demand, any additional
amounts necessary to compensate such Lender (or, in the case of (i), to such
Lender or Issuing Lender) for such increased cost or reduced amount receivable;
provided, however, that any such additional amounts payable under this Section
2.18 shall be without duplication of amounts to which such Lender may be
entitled under Section 2.19.  If any Lender or Issuing Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application of the foregoing or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
from any Governmental Authority made subsequent to the Restatement Date shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a change
in a Requirement of Law, regardless of the date enacted, adopted or issued.  

36

--------------------------------------------------------------------------------

 

(d) If by reason of any change in a Requirement of Law subsequent to the
Restatement Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, the funding of any Foreign Currency Loans in
any relevant Foreign Currency or the funding of any Foreign Currency Loan in any
relevant Foreign Currency to an office located other than in New York shall be
impossible or, in the reasonable judgment of the Administrative Agent, such
Foreign Currency is no longer available or readily convertible to Dollars, or
the Dollar Equivalent of such Foreign Currency is no longer readily calculable,
then, at the election of the Administrative Agent, no Foreign Currency Loans in
the relevant Foreign Currency shall be made or any Foreign Currency Loan in the
relevant Foreign Currency shall be made to an office of the Administrative Agent
located in New York, as the case may be.

(e) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the
Restatement Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent, such Foreign Currency is no longer available or
readily convertible to Dollars, or the Dollar Equivalent of such Foreign
Currency is no longer readily calculable, then, at the election of any affected
Lender, the Borrower or the Co-Borrower, as applicable, shall make payment of
such Foreign Currency Loan in Dollars (based upon the Exchange Rate in effect
for the day on which such payment occurs, as determined by the Administrative
Agent in accordance with the terms hereof) and/or in New York, and shall
indemnify such Lender against any currency exchange losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment or (ii) if any Foreign Currency in which Loans are outstanding is
redenominated then, at the election of any affected Lender, such affected Loans
and all obligations of the Borrower and the Co-Borrower in respect thereof shall
be converted into obligations in Dollars (based upon the Exchange Rate in effect
on such date, as determined by the Administrative Agent in accordance with the
terms hereof), and, in each case, the Borrower and the Co-Borrower shall jointly
and severally indemnify the Lenders against any currency exchange losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.  

(f) Each Lender and the Administrative Agent agrees that (i) any claim made by a
Lender for amounts payable under Section 2.18 (a) or (b) (including in
connection with Section 2.18(c)) or Section 2.18(e) shall be made in good faith
in a manner generally consistent with such Lender’s standard practice and (ii)
in the event any of the circumstances of the type described in this Section
2.18(c), it shall allocate such additional amounts among its customers in good
faith and on a non-discriminatory basis. Each Lender further agrees to give
prompt notice to the Borrower of its intention to assert a claim against the
Borrower under this Section 2.18 after any adoption or change in any Requirement
of Law or other event of which Lender becomes aware. A certificate as to any
additional amounts payable pursuant to Section 2.18(a) or (b) setting forth the
basis and manner of calculation for requesting such additional amounts to the
extent reasonably practicable, submitted by the affected Lender to the Borrower
(with a copy to the Administrative Agent), shall be conclusive in the absence of
manifest error.  Notwithstanding anything to the contrary in this Section, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, and if such Lender notifies the Borrower of such circumstances within
180 days after such circumstances arise, then such 180-day period shall be
extended to include the period of such retroactive effect.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

37

--------------------------------------------------------------------------------

 

2.19 Taxes.  (a)  All payments made by or on account of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
Taxes, unless required by applicable law.  If any Taxes that are not (i) net
income Taxes, franchise Taxes (imposed in lieu of net income Taxes) or branch
profits Taxes imposed on the Administrative Agent or any Lender as a result of
such Administrative Agent or Lender being organized or formed under the laws of,
or maintaining a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document) or (ii)
in the case of a Non-U.S. Lender, any United States federal withholding Taxes
resulting from FATCA (including any regulations or official interpretations
thereof issued with respect thereto) (the items of clauses (i) and (ii) are
referred to herein individually and collectively as “Excluded Taxes,” and any
other Taxes imposed with respect to amounts payable hereunder “Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender, as determined in good faith by the
applicable withholding agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the applicable Loan Party to the Administrative Agent or such Lender
shall be increased by the applicable Loan Party to the extent necessary to yield
to the Administrative Agent or such Lender (after payment of all Non-Excluded
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement as if such withholding
or deduction had not been made, provided, however, that the applicable Loan
Party shall not be required to increase any such amounts payable to any Lender
with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraphs (e) or (h) of
this Section 2.19 or (ii) that are United States withholding Taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (including, for the avoidance of doubt, at or upon the closing of this
Agreement) (other than an Assignee pursuant to a request by the Borrower under
Section 2.22(b)), except to the extent that such Lender’s assignor was entitled,
at the time of assignment, to receive additional amounts (taking into account
the portion of the Loan so assigned) from the applicable Loan Party with respect
to such Non-Excluded Taxes pursuant to this Section 2.19.

(b) In addition, the applicable Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by an applicable
Loan Party, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a copy of an official receipt (or certified copy
thereof) received by the applicable Loan Party showing payment thereof.  If (i)
the applicable Loan Party fails to pay any Non-Excluded Taxes or Other Taxes for
which it is obligated to pay pursuant to this Section 2.19 when due to the
appropriate taxing authority, (ii) the applicable Loan Party fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, or (iii) any Non-Excluded Taxes or Other Taxes on any payments under
this Agreement are imposed directly upon the Administrative Agent or any Lender,
the Borrower and the Co-Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a direct result of the
applicable Loan Party’s failure, in the case of (i) and (ii), or any such direct
imposition, in the case of (iii).  The indemnification payment under this
Section 2.19(c) shall be made within 10 days after the date the Administrative
Agent or such Lender (as the case may be) makes a written demand therefor.  

(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith;
provided, however, that a Lender shall not be required to indemnify the
Administrative Agent to the extent the Administrative Agent has been reimbursed
by a Loan Party for such amounts. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

38

--------------------------------------------------------------------------------

 

(e) Except as otherwise provided below, any Lender (or Transferee) that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) that is entitled to an exemption from, or reduction of, any
applicable U.S. federal withholding Tax with respect to any payments under this
Agreement shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  The completion, execution and
submission of such documentation (other than such documentation set forth below
in this Section 2.19(e)) shall not be required if in the Non-U.S. Lender’s
reasonable and good faith judgment such completion, execution or submission
would subject such Non-U.S. Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such
Lender.  Notwithstanding the previous two sentences, each Non-U.S. Lender shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) (i) two copies of either U.S. Internal Revenue Service (“IRS”) Form
W-8BEN-E (or W-8BEN, if applicable), Form W-8ECI or Form W-8IMY (together with
any applicable underlying IRS forms), (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit H and the IRS Form W-8BEN-E (or W-8BEN, if
applicable), or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.  Such forms
or other items described in the preceding sentences shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent.  In addition, each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender.  If a payment made to a
Lender under this Agreement would not be subject (in whole or in part) to U.S.
federal withholding tax imposed by FATCA if such Lender were to comply with the
applicable reporting or disclosure requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation or certifications prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation or certifications reasonably requested by the
Borrower or Administrative Agent as may be necessary for the Borrower or
Administrative Agent to comply with its obligations to withhold or report under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount (if any) to deduct and withhold from such
payment.  Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered form, certificate or other item to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  A Lender that is entitled to an exemption from
or reduction of non-U.S. withholding tax under the law of the jurisdiction in
which the Borrower or the Co-Borrower makes a payment under this Agreement, or
any treaty applicable to such jurisdiction, shall deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal or
commercial position of such Lender.   Notwithstanding any other provision of
this Section 2.19(e), a Lender shall not be required to deliver any form or
other item pursuant to this Section 2.19(e) that such Lender is not legally able
to deliver.

(f) If the Administrative Agent or any Lender determines in its sole discretion,
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes for which it has been indemnified by a Loan Party or with respect
to any other amounts paid by a Loan Party as additional amounts pursuant to this
Section 2.19, it shall pay over to the applicable Loan Party an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Loan Party under this Section 2.19
with

39

--------------------------------------------------------------------------------

 

respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the applicable Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required by applicable law to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder;
provided, however, with respect to any indemnification or additional payment
obligations required of the Borrower or the Co-Borrower as set forth under this
Section 2.19, such obligations shall survive the termination of this Agreement
only for so long as the relevant statute of limitations period relating to the
Taxes to which such obligations relate remains open after such termination.

(h) To the extent reasonably requested by the Borrower or the Administrative
Agent, each Lender (or Participant) that is not a Non-U.S. Lender shall upon or
prior to becoming a Lender (or a Participant) pursuant to this Agreement provide
the Borrower and Administrative Agent with two duly completed originals of IRS
Form W-9 or any successor form thereto.  In addition, each such Lender (or
Participant) shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered pursuant to this Section 2.19(h).

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loan as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

(j) For purposes of this Section 2.19, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

2.20 Indemnity.  Each of the Borrower and the Co-Borrower agrees, jointly and
severally, to indemnify each Lender for, and to hold each Lender harmless from,
any loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrower or the Co-Borrower in making a borrowing of,
conversion into, conversion from or continuation of Eurodollar Loans or Foreign
Currency Loans after the Borrower or the Co-Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower or the Co-Borrower in making any prepayment of
Eurodollar Loans or Foreign Currency Loans after the Borrower or the Co-Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans or Foreign Currency Loans
or replacement of a Lender in accordance with Section 2.22(b), in each case on a
day that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market.  Notwithstanding anything to the contrary in this Section, the Borrower
and the Co-Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

40

--------------------------------------------------------------------------------

 

2.21 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the Co-Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).

2.22 Replacement of Lenders.  (a)  If any Lender requests compensation under
Section 2.18, or if the Borrower or the Co-Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19(a), then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.18 or 2.19(a), as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower and the Co-Borrower
hereby agree, jointly and severally, to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.18, or if the Borrower
or the Co-Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), or if any Lender becomes a Defaulting Lender or if any Lender shall not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
consented to by the Required Lenders, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.6), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19(a), such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

2.23 Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue pursuant to Section 2.8 with respect to the
Commitment of such Defaulting Lender;

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;  

41

--------------------------------------------------------------------------------

 

(c) if any Swingline Loans or L/C Obligations are outstanding at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Loans and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus
such Defaulting Lender’s Swingline Loans and L/C Obligations does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (y) no Default or
Event of Default exists at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Loans and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s and the Co-Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in the
last paragraph of Section 8 for so long as the circumstances giving rise to such
obligation to provide such cash collateral remain relevant;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all letter of credit fees payable under Section
3.3 with respect to such Defaulting Lender’s L/C Obligations that have not been
reallocated or cash collateralized shall be payable to the Issuing Lender until
and to the extent that such L/C Obligations are reallocated and/or cash
collateralized.

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.23(c)(i) (and such Defaulting Lender shall not participate therein).

If a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the Restatement Date and for so long as such event shall
continue, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Lender, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the Swingline Lender or the Issuing Lender, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Loans and L/C Obligations of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans (other than
Swingline Loans) of other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Percentage.

42

--------------------------------------------------------------------------------

 

2.24 Incremental Facility.  (a)  The Borrower and the Co-Borrower may, by
written notice to the Administrative Agent from time to time request Incremental
Term Loans and/or Incremental Revolving Commitments in an aggregate amount not
to exceed the Incremental Amount at such time from one or more Incremental Term
Lenders and/or Incremental Revolving Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loans and/or Incremental
Revolving Commitments, as the case may be, in their own discretion; provided,
that no Lender will be required to participate in any Incremental Facility
without its consent and each Incremental Term Lender and/or Incremental
Revolving Lender, if not already a Lender hereunder, shall be subject to the
approval (which approval shall not be unreasonably withheld or delayed) of the
Administrative Agent (solely to the extent the Administrative Agent’s consent
would otherwise be required for an assignment to such Incremental Term Lender or
Incremental Revolving Lender, as applicable, in accordance with Section 10.6
hereof) and, in the case of Incremental Revolving Lenders only, the Issuing
Lender.  Such notice shall set forth (i) the amount of the Incremental Term
Loans and/or Incremental Revolving Commitments being requested (which shall be
(1) with respect to Incremental Term Loans, in minimum increments of
$10,000,000, (2) with respect to Incremental Revolving Commitments, in minimum
increments of $5,000,000 or (3) equal to the remaining Incremental Amount at
such time), (ii) the date, which shall be a Business Day, on which such
Incremental Term Loans are requested to be made and/or Incremental Revolving
Commitments are requested to become effective (the “Increased Amount Date”)
pursuant to an Incremental Facility Activation Notice, (iii) in the case of
Incremental Term Loans, whether such Incremental Term Loans are to be on the
same terms as the outstanding Term Loans or with terms different from the
outstanding Term Loans, (iv) the use of proceeds for such Incremental Term Loan
and/or Incremental Revolving Commitment and (v) pro forma financial calculations
demonstrating compliance with the requirements under clause (iii) of Section
2.24(c).

(b) The Borrower, the Co-Borrower and each Incremental Term Lender and/or
Incremental Revolving Lender shall execute and deliver to the Administrative
Agent an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender.  If at the time of any Incremental Revolving
Commitments the Revolving Commitments are still in effect, the Incremental
Revolving Commitment shall be on terms and pursuant to documentation applicable
to the Revolving Commitments.  Each Incremental Assumption Agreement relating to
Incremental Term Loans shall specify the terms of the Incremental Term Loans to
be made thereunder (including any “most favored nation” pricing provisions
applicable to such Incremental Term Loans); provided that (i) the maturity date
of any Incremental Term Loan shall be no earlier than the maturity date for the
existing Term Loans, (ii) the weighted average life to maturity of any
Incremental Term Loan shall be no shorter than the remaining weighted average
life to maturity of the existing Term Loans (other than as necessary, if
applicable, to make such Incremental Term Loan fungible with the existing Term
Loans), (iii) if the total yield in respect of any Incremental Term Loans that
would be considered tranche A term loans under then-existing customary market
convention exceeds the total yield for the existing Term Loans by more than ½ of
1% (it being understood that any such excess may take the form of original issue
discount (“OID”), with OID being equated to the interest rates in a manner
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity), the Applicable Margin for the existing Term Loans shall be
increased so that the total yield in respect of such Incremental Term Loans is
no more than ½ of 1% higher than the total yield for the existing Term Loans;
provided that, in determining the interest rate margins applicable to any
Incremental Term Loans and the existing Term Loans (x) any OID and upfront fees
(which shall be deemed to constitute like amounts of OID) but excluding any
arrangement, underwriting or similar fee paid to the Administrative Agent or the
arrangers under any Incremental Term Loans and the existing Term Loans in the
initial primary syndication thereof shall be included and equated to interest
rate and (y) the excess of any Eurodollar Rate “floor” over three-month
Eurodollar Rate and the excess of any ABR “floor” over the ABR, in each case
without duplication as of the date of drawing of such Incremental Term Loans
(disregarding such “floors” in determining the three-month Eurodollar Rate and
ABR on such date), shall be equated to interest margin on the Incremental Term
Loans, (iv) the Incremental Term Loans will rank pari passu in right of payment
and security with the existing Term Loans, (v) the Incremental Term Loans shall
share ratably in any optional or mandatory prepayments of the Term Facility
unless the lenders with respect to the applicable Incremental Term Loans and the
Borrower agree to a less than ratable share of such prepayments and (vi) to the
extent the terms or documentation for Incremental Term Loans are not consistent
with the terms of the existing Term Loans (except to the extent permitted by the
foregoing clauses (i) through (iii) and clause (v)) they shall be reasonably
satisfactory to the Administrative Agent.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this

43

--------------------------------------------------------------------------------

 

Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans and/or Incremental
Revolving Commitments evidenced thereby.  Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto
without their consent.

(c) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 2.24
unless (i) on the date on which such Loan is made or the date of such
effectiveness and after giving effect to the Incremental Term Loans and/or
Incremental Revolving Loans requested to be made on such date, the conditions
set forth in Section 5.2 shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) the Administrative Agent shall have
received board resolutions and other closing certificates and documentation as
may be required by the relevant Incremental Assumption Agreement which, to the
extent required, shall be consistent with the related documentation delivered on
the Restatement Date and such additional documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bring downs) as the Administrative Agent may reasonably require to assure that
the Incremental Term Loans and/or Incremental Revolving Loans are secured by the
Collateral ratably with the existing Term Loans and Revolving Loans, and (iii)
the Borrower and its Subsidiaries would be in compliance on a pro forma basis
with the financial covenants set forth in Section 7.1 recomputed as of the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, after giving effect to such Incremental Term
Loans and/or Loans to be made as of such date under the Incremental Revolving
Commitment (and assuming such Incremental Revolving Commitments are fully drawn)
and the application of the proceeds therefrom as if made and applied on such
date; provided that in the case of any Incremental Term Loans the proceeds of
which shall be used to consummate an acquisition permitted by this Agreement for
which the Borrower has determined, in good faith, that limited conditionality is
required (any such acquisition, a “Limited Conditionality Acquisition”), in lieu
of satisfying clauses (i) and (iii) above, such Incremental Term Loans may be
made if (x) as of the date of entry into the definitive documentation in respect
of such Limited Conditionality Acquisition (the “Limited Conditionality
Acquisition Agreement”), (1) no Default or Event of Default shall have occurred
and be continuing or would arise after giving effect thereto, (2) the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date and (3) the Borrower and its
Subsidiaries would be in compliance on a pro forma basis with the financial
covenants set forth in Section 7.1 recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, after giving effect to such Incremental Term Loans and any
Incremental Revolving Commitment to be made on the applicable Increased Amount
Date (and assuming any such Incremental Revolving Commitments are fully drawn)
and the application of the proceeds therefrom as if made and applied on such
date and (y) as of the applicable Increased Amount Date, (1) no Event of Default
under Section 8(a) or (f) shall have occurred and be continuing and (2) the
representations and warranties of each Loan Party set forth in the Loan
Documents that are those customarily made in connection with acquisition
financings (as determined by the Borrower and the Lenders in respect of such
Incremental Term Loans) shall be true and correct in all material respects (or
in all respects if qualified by materiality) on and as of such date.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Loans, when originally made,
are included in each borrowing of outstanding Term Loans or Revolving Loans on a
pro rata basis, that each Incremental Term Lender and each Incremental Revolving
Lender shall be included in the definitions of Required Lenders and Majority
Facility Lenders, and the Borrower agrees that Section 2.12 shall apply to any
conversion of Eurodollar Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.  For the avoidance of doubt, it is
understood that the Revolving Facility shall be increased in an amount equal to
the aggregate Incremental Revolving Commitments.

44

--------------------------------------------------------------------------------

 

2.25 Foreign Exchange Rate.  (a)  No later than 1:00 P.M. (New York City time)
on each Calculation Date, the Administrative Agent shall determine the Exchange
Rate as of such Calculation Date with respect to each applicable non-Dollar
currency, provided that, upon receipt of a borrowing notice pursuant to Section
2.5(b), the Administrative Agent shall determine the Exchange Rate with respect
to the relevant Foreign Currency on the related Calculation Date (it being
acknowledged and agreed that the Administrative Agent shall use such Exchange
Rate for the purposes of determining compliance with Section 2.4(b) with respect
to such borrowing notice).  The Exchange Rates so determined shall become
effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than Section 10.17 and any other provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and any non-Dollar currency.

(b) No later than 5:00 P.M. (New York City time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of the Foreign Currency Loans then
outstanding (after giving effect to any Foreign Currency Loans to be made or
repaid on such date) and (ii) the L/C Obligations denominated in any Acceptable
Currency then outstanding.

(c) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

2.26 Joint and Several Liability of Borrowers. Each of the Borrower and the
Co-Borrower hereby acknowledges and agrees that they are co-borrowers with
respect to, and have joint and several liability on, the Loans and Reimbursement
Obligations and other Obligations, subject only to the limitations of Section
2.1 of the Guarantee and Collateral Agreement.  Each of the Borrower’s and the
Co-Borrower’s joint and several liability as co-borrowers hereunder shall not in
any manner be impaired or affected by who receives or uses the proceeds of the
Loans, or the Letters of Credit, or for what purposes such proceeds are used,
and each of the Borrower and the Co-Borrower waives notice of requests for
extensions of credit issued by, and the Loans and Letters of Credit made to or
for the account of, any other borrower.  In furtherance thereof, each of the
Borrowers agrees that wherever in this Agreement it is provided that the
Borrower or the Co-Borrower is liable for a payment such obligation is the joint
and several obligation of each of the Borrower and the Co-Borrower.  Each of the
Borrowers, to the fullest extent permitted by applicable law, hereby expressly
waives and surrenders any defense to its joint and several liability on the
Loans, Reimbursement Obligations or other Obligations.

2.27 Borrower Representative. Each of the Borrower and the Co-Borrower hereby
irrevocably appoints and designates the Borrower (the “Borrower Representative”)
as its representative and agent for all purposes under this Agreement and the
other Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Lenders, the Issuing Lender and/or the
Agents.  The Borrower Representative hereby irrevocably accepts such
appointment.  Each of the Lenders, the Issuing Lender and the Agents shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by the Borrower
Representative on behalf of the Borrower and/or the Co-Borrower.  Each of the
Lenders, the Issuing Lender and/or the Agents may give any notice or
communication to the Borrowers (or any one or more of them) hereunder to the
Borrower Representative on behalf of the Borrowers (or any one of them).  Each
of the Lenders, the Issuing Lender and/or the Agents shall have the right, in
its discretion, to deal exclusively with the Borrower Representative for any or
all purposes under the Loan Documents.  Each of the Borrower and the Co-Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Borrower Representative shall be binding
upon and enforceable against it.

45

--------------------------------------------------------------------------------

 

Section 3. Letters of Credit

3.1 L/C Commitment.  (a)  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower and the Co-Borrower, as the case may be, on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero or (iii) the aggregate outstanding amount of Letters of
Credit issued by it would exceed (x) $30,000,000, in the case of JPMorgan Chase
Bank, N.A., (y) $10,000,000, in the case of Fifth Third Bank and (z)
$10,000,000, in the case of KeyBank National Association.  Each Letter of Credit
shall (i) be denominated in Dollars or another Acceptable Currency and (ii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date; provided that (1) any Letter of Credit may have an expiry date
later than the date referred to in clause (y) above if no later than the 30th
day prior to the Revolving Termination Date (or for any Letters of Credit issued
after such date, the date of issuance), the Borrower shall deposit in a cash
collateral account opened by the Administrative Agent an amount equal to 105% of
the aggregate then undrawn and unexpired amount of such Letters of Credit and
(2) any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above (or, as long as the requirements under
clause (1) are satisfied, the first anniversary of the Revolving Termination
Date)).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit hereunder issued hereunder on the Restatement Date for
the account of the Borrower.  Without limiting the foregoing (i) each such
Existing Letter of Credit shall be included in the calculation of the L/C
Obligations, (ii) all liabilities of the Borrower and the other Loan Parties
with respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Lender shall have reimbursement obligations with respect to such
Existing Letters of Credit as provided in Section 3.4.

3.2 Procedure for Issuance of Letter of Credit.  The Borrower and the
Co-Borrower, as the case may be, may from time to time request that the Issuing
Lender issue a Letter of Credit by delivering to the Issuing Lender at its
address for notices specified herein an Application therefor, completed to the
reasonable satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may reasonably
request.  Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
reasonably relating thereto) by issuing the original of such Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by the Issuing Lender
and the Borrower.  The Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower promptly following the issuance thereof.  The Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3 Fees and Other Charges.  (a)  The Borrower and the Co-Borrower will pay a
fee on all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the face amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.

46

--------------------------------------------------------------------------------

 

(b) In addition to the foregoing fees, the Borrower and the Co-Borrower shall
pay or reimburse the Issuing Lender for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.4 L/C Participations.  (a)  The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower or the Co-Borrower in accordance with the
terms of this Agreement (or in the event that any reimbursement received by the
Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount that is not so reimbursed (or is so
returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower, the
Co-Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or the Co-Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Co-Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower,
the Co-Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

47

--------------------------------------------------------------------------------

 

3.5 Reimbursement Obligation of the Borrower and the Co-Borrower.  If any draft
is paid under any Letter of Credit, the Borrower or the Co-Borrower, as
applicable, shall reimburse the Issuing Lender for the amount of the draft so
paid not later than 12:00 Noon, New York City time, on (i) the Business Day that
the Borrower, receives notice of such draft, if such notice is received on such
day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does
not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.  Notwithstanding the foregoing, the Borrower or the
Co-Borrower, as applicable, may, subject to the conditions to borrowing set
forth herein, request in accordance with this Agreement that such payment be
financed with an ABR Loan Revolving Loan or a Swingline Loan in an equivalent
amount and, to the extent so financed, the obligation of the Borrower or the
Co-Borrower, as applicable, to make such payment shall be discharged and
replaced by the resulting Revolving Loan or Swingline Loan, as
applicable.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(d).  The Borrower shall
promptly reimburse Issuing Lender for any taxes, fees, charges or other
reasonable out-of-pocket costs or expenses incurred by the Issuing Lender in
connection with the payment of a draft under a Letter of Credit which are then
invoiced and supported in reasonable detail.

3.6 Obligations Absolute.  The obligations of each of the Borrower and the
Co-Borrower under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower or the Co-Borrower may have or have had against the
Issuing Lender, any beneficiary of a Letter of Credit or any other Person.  Each
of the Borrower and the Co-Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Reimbursement Obligations
of the Borrower and the Co-Borrower under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower or
the Co-Borrower and any beneficiary of any Letter of Credit or any other party
to which such Letter of Credit may be transferred or any claims whatsoever of
the Borrower or the Co-Borrower against any beneficiary of such Letter of Credit
or any such transferee; provided that the foregoing shall not be construed to
excuse the Issuing Lender from liability to the Borrower or the Co-Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower and the Co-Borrower to the
extent permitted by applicable law) suffered by the Borrower or the Co-Borrower
that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of such
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination.  The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  Each of the Borrower and the Co-Borrower
agrees that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrower and the Co-Borrower and shall not result in any liability of the
Issuing Lender to the Borrower or the Co-Borrower.

3.7 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower and the Co-Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

48

--------------------------------------------------------------------------------

 

3.9 Cash Collateralization.  If on any date the L/C Obligations exceeds the L/C
Commitment, then the Borrower shall within three Business Days after notice
thereof from the Administrative Agent deposit in a cash collateral account
opened by the Administrative Agent an amount equal to such excess plus accrued
and unpaid interest thereon.

3.10 Currency Adjustments.  (a)  Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Exchange Rate.

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to subsection
3.4 in respect of any Letter of Credit denominated in a currency other than
Dollars, the Issuing Lender shall convert the obligation of the Borrower or the
Co-Borrower, as applicable, under subsection 3.4 to reimburse the Issuing Lender
in such currency into an obligation to reimburse the Issuing Lender in
Dollars.  The Dollar amount of the reimbursement obligation of the Borrower, the
Co-Borrower and the L/C Participants shall be computed by the Issuing Lender
based upon the Exchange Rate in effect for the day on which such conversion
occurs, as determined by the Administrative Agent in accordance with the terms
hereof.

Section 4. Representations and Warranties

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Organization; Powers.  The Borrower and each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

4.2 Authorization; Enforceability.  The Transactions to be entered into by each
Loan Party are within such Loan Party’s powers and have been duly authorized by
all necessary action.  This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

4.3 Governmental Approvals; No Conflicts.  The Transactions (a) do not require
any material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or the failure to obtain would not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law or regulation, the violation of which would reasonably be
expected to have a Material Adverse Effect, or the charter, by-laws or other
organizational documents of the Borrower or any other applicable Loan Party or
any order of any Governmental Authority, the violation of which would reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Borrower or any other Loan Party or their assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any other
Loan Party, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any other Loan Party, except Liens created under
the Loan Documents and Liens permitted under Section 7.3.

49

--------------------------------------------------------------------------------

 

4.4 Financial Condition.  The Borrower has heretofore furnished or made
available to the Lenders (1) the audited consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Borrower as of
and for the fiscal years ended December 31, 2012, December 31, 2013 and December
31, 2014, certified by its chief financial officer and (2) the consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Borrower as of and for the fiscal quarters ended March 31, 2015 and June 30,
2015.   Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries, in each case, as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments.  Since
December 31, 2014, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.  Except as disclosed
in the financial statements referred to above or the notes thereto and except as
set forth in any periodic filing with the Securities and Exchange Commission by
the Borrower, after giving effect to the Transactions, none of the Borrower or
its Subsidiaries has, as of the Restatement Date, any material contingent
liabilities or material unrealized losses except as evidenced by the Loan
Documents.

4.5 Properties.  (a)  The Borrower and each other Loan Party has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except for exceptions to coverage
described in a mortgage policy, title insurance or survey accepted by the
Administrative Agent, and none of such property is subject to any Lien except as
permitted by Section 7.3.

(b) The Borrower and each other Loan Party owns, is licensed to use, or
possesses the right to use all Intellectual Property reasonably necessary to the
conduct of its business, and the use thereof by the Borrower and each other Loan
Party does not infringe upon the rights of any other Person, except for any such
infringements that could not reasonably be expected to result in a Material
Adverse Effect.

4.6 Litigation and Environmental Matters.  (a)  Except as set forth on Schedule
4.6, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Borrower or any other Loan Party (i) which
would reasonably be expected to result in a Material Adverse Effect or (ii) that
involve any of the Loan Documents or the Transactions.

(b) Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability, (iv) knows of any basis for any Environmental Liability
or (v) has failed to properly dispose of all Hazardous Materials.  No Hazardous
Materials have been released at any site or facility owned, controlled or
operated by any Borrower or any other Loan Party, or by any Borrower or any
other Loan Party at any other location, which would reasonably be expected to
result in a Material Adverse Effect.

4.7 Compliance with Laws.  The Borrower and each other Loan Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

4.8 Investment Company Status.  Neither the Borrower nor any other Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.  

4.9 Taxes.  The Borrower and each other Loan Party have timely filed or caused
to be filed all material Tax returns and reports required to have been filed and
have paid or caused to be paid all material Taxes required to have been paid by
it pursuant to such tax returns and reports, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such other Loan Party, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

50

--------------------------------------------------------------------------------

 

4.10 ERISA.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of ASC
Topic 715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of ASC Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each of such cases so as to cause a Material Adverse
Effect.

4.11 Disclosure.  No statement or information contained in this Agreement, any
other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement (in each case, other than projections and pro
form financial information and information of a general economic or industry
specific nature), furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the Restatement Date), any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein, taken as a whole, in the light of the circumstances under with they
were made not materially misleading.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time such projections and pro forma financial information are
furnished, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

4.12 Subsidiaries.  As of the Restatement Date, the Borrower has no Subsidiaries
other than as set forth on Schedule 4.12.  As of the Restatement Date, the
Borrower owns, directly or indirectly, the stated percentage of the issued and
outstanding Capital Stock in and to each Subsidiary listed on Schedule 4.12.

4.13 Insurance.  As of the Restatement Date, all premiums due in respect of all
material insurance policies maintained by the Borrower have been paid.

4.14 Labor Matters.  As of the Restatement Date, there are no strikes, lockouts
or slowdowns against the Borrower pending or, to the knowledge of the Borrower,
threatened.  The hours worked by and payments made to employees of each Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except where any such violation could not reasonably be expected to have a
Material Adverse Effect.  All material payments due from the Borrower, or for
which any claim may be made against the Borrower, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower except where such
non-payment could not reasonably be expected to have a Material Adverse
Effect.  The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower is bound.

4.15 Solvency.  Immediately after the consummation of the Transactions to occur
on the Restatement Date and immediately following the making of each Loan made
on the Restatement Date and after giving effect to the application of the
proceeds of such Loans, (a) the assets of the Loan Parties on a consolidated
basis, at a “fair valuation”, will exceed the amount of their aggregate
“liabilities” “contingent or otherwise”, as such quoted terms are generally
determined in accordance with applicable federal laws governing determinations
of insolvency of debtors; (b) the “present fair saleable value” of the aggregate
assets of the Loan Parties on a consolidated basis will be greater than “the
amount that will be required to pay the probable liability” of the Loan Parties
on their aggregate “existing debts as such debts become absolute and matured”,
as such quoted terms are generally determined in accordance with the applicable
federal laws governing determinations of the insolvency of debtors; (c) the Loan
Parties on a consolidated basis will be able to pay their aggregate debts as
they become due; and (d) the remaining assets of the Loan Parties on a
consolidated basis will not be “unreasonably small” nor constitute “unreasonably
small capital” in relation to the business or transactions in which they are
engaged or are about to engage as of the Restatement Date, as such quoted terms
are generally determined in accordance with applicable federal laws

51

--------------------------------------------------------------------------------

 

governing determinations of insolvency of debtors.  For purposes of this Section
4.15, (a) “debt” means liability on a “claim” and (b) “claim” means any (1)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (2) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

4.16 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.  No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.17 Use of Proceeds.  The proceeds of the Term Loans and Revolving Loans made
on the Restatement Date shall be used to satisfy the condition set forth in
Section 5.1(a), for the payment of fees and expenses in connection therewith and
in connection with the entry into the Loan Documents and for general corporate
purposes.  The proceeds of the Revolving Loans made after the Restatement Date
and the Swingline Loans, the Letters of Credit and any Incremental Term Loans
shall be used for working capital needs and general corporate purposes
(including the financing of Permitted Acquisitions, the refinancing of
Indebtedness to the extent not prohibited by Section 7.9, to make permitted
Restricted Payments to the extent permitted by Section 7.6 and to make
Prepayments of Convertible Securities permitted by Section 7.9).

4.18 Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement a security interest in which may be perfected by the filing of a
financing statement, when financing statements and filings of short form
agreements in respect of registered and applied for intellectual property owned
by each Loan Party in appropriate form are filed in the appropriate offices with
the requisite fee, the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), prior
and superior in right to any other Person except (i) with respect to Pledged
Stock, nonconsensual Liens arising as a matter of law and (ii) in each other
case Liens permitted by Section 7.3.

(b) Each Mortgage, when executed and delivered, is effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on the Mortgaged Property described therein and
proceeds thereof, and when such Mortgages are filed in the appropriate recording
office, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Secured Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except Liens permitted by Section 7.3).  

4.19 Regulation H.  No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

52

--------------------------------------------------------------------------------

 

4.20 Anti-Terrorism Laws.  The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Subsidiaries and their respective directors, officers, employees and agents are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

Section 5. Conditions Precedent

5.1 Conditions to Restatement Date.  The agreement of each Lender to make the
initial extension of credit requested to be made by it on the Restatement Date
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Restatement Date, of the following conditions
precedent:

(a) Agreement.  The Administrative Agent shall have received (i) this Agreement,
executed and delivered by the Administrative Agent, the Borrower, the
Co-Borrower and each Person listed on Schedule 1.1(A) (it being understood that
a signature page to the Replacement Facility Amendment shall be deemed execution
of this Agreement) and (ii) all Existing Term Loans shall have been replaced
with Term Loans hereunder and all Existing Revolving Commitments and Existing
Revolving Loans shall have been replaced with Revolving Commitments and
Revolving Loans hereunder (and all accrued interest on the Existing Term Loans,
Existing Revolving Commitments and Existing Revolving Loans and other amounts
outstanding in respect thereof shall have been paid in full).  

(b) Fees.  The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees required to be paid, and all expenses required to be paid
for which invoices have been presented not less than one business day prior to
the Restatement Date.

(c) Approvals.  All governmental and third party approvals necessary to
consummate the Transactions shall have been obtained and shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on the Transactions or
the financing thereof.

(d) Projections.  The Administrative Agent shall have received projected
consolidated statements of income, balance sheets and statements of cash flow
for the Borrower and its consolidated Subsidiaries, prepared on a quarterly
basis through the end of the 2015 fiscal year and on an annual basis for each
fiscal year through the end of the 2020 fiscal year.

(e) Lien Searches.  The Administrative Agent shall have received the results of
a recent bring down lien search in each relevant jurisdiction with respect to
the Borrower, the Co-Borrower and the Subsidiary Guarantors, and such search
shall reveal no Liens on any of the Collateral except for Liens permitted by
Section 7.3 and Liens to be discharged on or prior to the Restatement Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

53

--------------------------------------------------------------------------------

 

(g) Legal Opinions.  (i)  The Administrative Agent shall have received the
following legal opinions:

 

i.

the legal opinion of Vedder Price P.C., counsel to the Borrower and its
Subsidiaries, in form and substance reasonably acceptable to the Administrative
Agent;

 

ii.

the legal opinion of the general counsel or associate general counsel of the
Borrower and its Subsidiaries, in form and substance reasonably acceptable to
Administrative Agent; and

 

iii.

the legal opinion such other special and local counsel as may be reasonably
required by the Administrative Agent.

(h) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation; provided that, such documents do not include and
there shall be no requirement to provide as of the Restatement Date (i) lockbox
arrangements or control agreements relating bank or security accounts or (ii)
mortgages or other means of perfection or control other than through means of
the filing of an initial financing statement under the Uniform Commercial Code
or as described in Section 5.1(m).

(j) Other Information.  The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement (it being understood
that a signature page to the Replacement Facility Amendment shall be deemed
execution of this Agreement) shall be deemed to have accepted, and to be
satisfied with, each document or other matter required under this Section 5.1
unless the Administrative Agent shall have received written notice from such
Lender prior to the proposed Restatement Date specifying its objection thereto.

5.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date.

(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
or the Co-Borrower hereunder shall constitute a representation and warranty by
the Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

54

--------------------------------------------------------------------------------

 

Section 6. Affirmative Covenants

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements.  Furnish to the Administrative Agent (for distribution
to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young or other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and absence of
footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.  Notwithstanding the foregoing, with
respect to any prior period reporting and reporting required in connection with
a change of fiscal year, such reporting shall be prepared in accordance with the
applicable SEC reporting requirements.

6.2 Certificates; Other Information.  Furnish to the Administrative Agent (for
distribution to each Lender) (or, in the case of clause (g), to the relevant
Lender):

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any Intellectual Property acquired
by any Loan Party and which is applied for or registered with the U.S. Patent
and Trademark Office, U.S. Copyright Office or analogous office of a foreign
jurisdiction and (3) a description of any Person that has become a Group Member,
in each case since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Restatement Date);

55

--------------------------------------------------------------------------------

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”);

(d) [reserved];

(e) except to the extent made publicly available, within 5 Business Days after
the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within 5 Business Days after the same are filed, copies
of all financial statements and reports that the Borrower may make to, or file
with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(f) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Plan and (ii) any documents described in Section 101 (k) of
ERISA that any Group Member or any ERISA Affiliate may request with respect to
any Multiemployer Plan and (iii) any notices described in Section 101(l) of
ERISA that any Group Member or any ERISA Affiliate may request with respect to
any Multiemployer Plan; provided, that if the relevant Group Member or ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, then, upon reasonable request of
the Administrative Agent, such Group Member or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices
promptly after receipt thereof; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Payment of Taxes.  Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material Tax
obligations, except where the amount or validity thereof is being or will be
timely contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.

6.4 Maintenance of Existence; Compliance.  Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names, in each case material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.4 or any
sale, transfer or disposition permitted under Section 7.5; provided, further,
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve any right or franchise if the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

6.5 Maintenance of Property; Insurance.  (a)  Keep and maintain all property
material to the conduct of its business in good working order and condition,
casualty and ordinary wear and tear excepted, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations; provided, however, that the Borrower and its Subsidiaries may
self-insure to the extent it determines in its good faith reasonable business
judgment that such insurance is consistent with prudent business
practices.  Unless required by applicable laws, neither the Borrower nor any
Loan Party shall be required to maintain worker’s compensation insurance so long
as the Borrower or such Loan Party maintains non-subscriber employer’s liability
insurance in such amounts (with no greater risk retention) as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.  The Borrower will
furnish to the Lenders, upon request of the Administrative Agent or any Lender,
information in reasonable detail as to the insurance so maintained.

56

--------------------------------------------------------------------------------

 

6.6 Compliance with Laws.  Comply, and cause each other Loan Party to comply,
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. The Borrower
shall maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

6.7 Inspection of Property; Books and Records; Discussions.  Keep proper books
of record and account in which full, true and correct entries are made of all
material dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by the Administrative Agent or by any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants; provided,
that representatives of the Borrower shall have the opportunity to be present at
any meeting with its independent accountants, all at such reasonable times and
as often as reasonably requested; provided, further, that unless (x) a Default
has occurred and is continuing or (y) the Administrative Agent reasonably
believes an event has occurred that has a Material Adverse Effect, (i) the
Lenders shall coordinate the timing of their inspections with the Administrative
Agent and provide reasonable notice thereof, (ii) such inspections shall be
limited to once during any calendar year for the Administrative Agent and each
other Lender and (iii) neither the Borrower nor any of its Subsidiaries shall be
required to pay or reimburse any costs and expenses incurred by any Lender
(other than the Administrative Agent) in connection with the exercise of such
rights.

6.8 Notices.  Promptly after obtaining knowledge thereof give notice to the
Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any other Group Member that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) an ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows or has reason to know thereof; and

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws.  (a)  Comply in all respects with, and ensure compliance
in all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except in each case where
such failure to comply or maintain would not reasonably be expected to result in
a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except where the failure
to so conduct, complete or comply would not reasonably be expected to have a
Material Adverse Effect.

57

--------------------------------------------------------------------------------

 

6.10 Additional Collateral, etc.  (a)  With respect to any property having a
value of at least $5,000,000 acquired after the Restatement Date by any Group
Member (other than (1) Excluded Property, (2) any property described in
paragraph (b), (c) or (d) below, (3) any property subject to a Lien expressly
permitted by Section 7.3(m) and (4) property acquired by any Foreign Subsidiary)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien (except to the extent such property is not
required to be subject to a perfected Lien under the terms of the Security
Documents due to an explicit exception or applicable threshold amount
thereunder), the Borrower shall notify Administrative Agent within the time
period specified by the Security Documents or, if no such time period is
specified, the Borrower shall promptly notify the Administrative Agent and the
Lenders thereof and, if requested by the Administrative Agent (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
such property (subject to any Lien permitted pursuant to Section 7.3), including
the filing of appropriate Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Restatement Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 7.3(m) or (p) and (y) Excluded
Property), promptly (i) execute and deliver a first priority Mortgage (subject
to any Lien permitted pursuant to Section 7.3), in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Administrative Agent, provide the Secured Parties with (x)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (iii)
deliver notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Group Member relating thereto,
together with evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form, substance and
amount reasonably satisfactory to the Administrative Agent and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new Material Subsidiary (other than a Foreign Subsidiary
or CFC Domestic Subsidiary) created or acquired after the Restatement Date by
any Group Member, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems reasonably necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Material Subsidiary that is owned by
any Group Member (subject only to non-consensual Liens arising by operation of
law), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Material Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions reasonably necessary or advisable
to grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Material Subsidiary (subject
only to Liens permitted under Section 7.3), including the filing of appropriate
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Material Subsidiary, substantially in
the form of Exhibit C, with appropriate insertions and attachments, (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (v) if such Material Subsidiary owns any fee interest
in any real property having a value (together with improvements thereof) of at
least $5,000,000 and which is not Excluded Property, then Borrower shall comply
with Section 6.10(b).

58

--------------------------------------------------------------------------------

 

(d) With respect to any new Foreign Subsidiary that is a Material Subsidiary
created or acquired after the Restatement Date by any Group Member (other than
by any Group Member that is a Foreign Subsidiary), and to the extent relevant
and legally permissible to do so, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest (subject only to non-consensual Liens arising by
operation of law) in the Capital Stock of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be reasonably necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

Section 7. Negative Covenants

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.  (a)  Total Leverage Ratio.  Permit the Total
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower ending during the term of this Agreement to exceed 4.00
to 1.0 (or, during a Total Leverage Holiday Period, 4.50 to 1.0).

(b) Senior Secured Leverage Ratio.  Permit the Senior Secured Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower ending during the term of this Agreement to exceed 3.00 to 1.0 (or,
during a Senior Secured Leverage Holiday Period, 3.25 to 1.0).

(c) Interest Coverage Ratio.  Permit the Interest Coverage Ratio for any period
of four consecutive fiscal quarters of the Borrower ending during the term of
this Agreement to be less than 4.00 to 1.00.

7.2 Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) any Loan Party to any Subsidiary, (ii) any Subsidiary
that is not a Loan Party to any other Subsidiary that is not a Loan Party and
(iii) Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party
provided that the loan or advance is permitted by Section 7.8;

(c) Guarantee Obligations by (i) any Group Member of the obligations of any Loan
Party, (ii) any Subsidiary that is not a Loan Party of the obligations of any
other Subsidiary that is not a Loan Party, and (iii) any Loan Party of
obligations of any Subsidiary that is not a Loan Party provided that such
Guarantee Obligations are permitted by Section 7.8;

(d) Indebtedness outstanding on the Restatement Date and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(m) in an aggregate principal amount not to exceed
$30,000,000 at any one time outstanding;

(f) unsecured Indebtedness of the Borrower or any of its Subsidiaries; provided
that (i) at the time such Indebtedness is incurred, (x) the Borrower is in pro
forma compliance with Section 7.1, recomputed as at the

59

--------------------------------------------------------------------------------

 

last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available and using Indebtedness as of the date of, and
after giving effect to, such Indebtedness, (y) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness and (z) such Indebtedness has negative covenants and events of
default that are no more restrictive, taken as a whole, than the negative
covenants and events of default set forth in the Loan Documents as of the date
of incurrence of such unsecured Indebtedness and (ii) such Indebtedness has a
final maturity date that is at least 91 days after the later of the Revolving
Termination Date and the final maturity date of the Term Loans in effect at the
time such Indebtedness is incurred; provided further that the aggregate
principal amount of Indebtedness incurred pursuant to this Section 7.2(f) by
Subsidiaries that are not Loan Parties shall not exceed $20,000,000 at any time
outstanding;

(g) Indebtedness of any Person that becomes a Subsidiary after the Restatement
Date in connection with a Permitted Acquisition or otherwise which exists at the
time such Person becomes a Subsidiary or is refinanced in contemplation of or in
connection with such Person becoming a Subsidiary, and Indebtedness of the
Borrower or any Subsidiary in the form of any deferred purchase price or post
closing obligation in connection with a Permitted Acquisition; provided that,
the aggregate principal amount of Indebtedness permitted by this clause (g)
shall not exceed $75,000,000 at any time outstanding;

(h) Guarantee Obligations of the Borrower or any other Loan Party in connection
with customer financing programs, provided that (i) the Guarantee Obligation
shall not exceed the amount received by the Loan Party under the financing
program or owed to the Loan Party by the customer and (ii) the aggregate amount
of all obligations guaranteed at any point in time shall not exceed $10,000,000;

(i) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$100,000,000 at any one time outstanding; and

(j) additional Indebtedness of the Borrower or any of its Subsidiaries in
respect of Convertible Securities in an aggregate principal amount (for the
Borrower and all Subsidiaries) not to exceed $350,000,000.

7.3 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes, fees, assessments or governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of the Borrower or any of its Subsidiaries
(other than any such obligation imposed pursuant to Section 430(k) of the Code
or 303(k) of ERISA);

(d) pledges or deposits to secure the performance of tenders, government
contracts, bids, trade contracts (other than for borrowed money), licenses,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8;

(f) rights of set-off of banks or lenders in the ordinary course of banking
arrangements;

60

--------------------------------------------------------------------------------

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries, and Liens or
exceptions to coverage described in a mortgage policy, title insurance or survey
accepted by Administrative Agent;

(h) any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;

(i) Liens in favor of payor financial institutions having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such financial
institution;

(j) leases or licenses of intellectual property or other assets granted by the
Borrower or any Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any Subsidiary;

(k) the filing of UCC financing statements solely as a precautionary measure in
connection with any transaction not prohibited hereunder;

(l) Liens in existence on the Restatement Date listed on Schedule 7.3(l),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Restatement Date and that the
amount of Indebtedness secured thereby is not increased;

(m) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(n) Liens created pursuant to the Security Documents;

(o) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(p) any Lien (i) existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Restatement Date prior to the
time such Person becomes a Subsidiary and (ii) on cash collateral securing
letter of credit obligations, swap agreement obligations, or other banking
product obligations of a Person that becomes a Subsidiary after the Restatement
Date, provided that (A) such Lien described in clause (i) is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as applicable, and any refinancing, refunding,
renewals, or extensions thereof (without increasing, or shorting the maturing
of, the principal amount thereof);

(q) Liens securing (i) obligations under performance bonds, surety bonds and
letter of credit obligations to provide security for worker’s compensation
claims and (ii) obligations in respect of bank overdrafts not more than five
Business Days overdue, in each case, incurred in the ordinary course of
business; and

(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $20,000,000 at any one time.

61

--------------------------------------------------------------------------------

 

7.4 Fundamental Changes.  Effect any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower (i) may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation), the Co-Borrower (provided that the Co-Borrower shall be
the continuing or surviving corporation (it being understood that the Borrowers
(other than the Borrower) may merge or consolidate with or into each other, so
long as a Borrower shall be the continuing or surviving corporation)) or (other
than the Co-Borrower) with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation) and (ii)
that is not a Loan Party may be merged or consolidated with any other Subsidiary
that is not a Loan Party;

(b) any Subsidiary of the Borrower (i) may Dispose of any or all of its assets
to any Loan Party (upon voluntary liquidation or otherwise) or (ii) that is not
a Loan Party may Dispose of any or all of its assets to any other Subsidiary
that is not a Loan Party;

(c) any Disposition permitted by Section 7.5;

(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and

(e) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) sales of inventory, used or surplus equipment in the ordinary course of
business;

(b) Dispositions of used, damaged, worn out, obsolete or surplus property by the
Borrower or any Subsidiary in the ordinary course of business and the
abandonment or other Disposition of intellectual property, in each case as
determined by the Borrower or such Subsidiary in its reasonable judgment to be
no longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(c) sales, transfers, issuances and dispositions by (i) any Subsidiary to any
Loan Party, and (ii) a Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

(d) leases of real or personal property in the ordinary course of business;

(e) Investments and other transactions in compliance with Section 7.4 or Section
7.8;

(f) Dispositions of cash and Cash Equivalents in transactions not prohibited
hereby and inventory and goods held for sale in the ordinary course of business;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) leases, subleases, assignments, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Subsidiaries;

(i) transfers of property subject to Recovery Events upon receipt of the Net
Cash Proceeds of such Recovery Event;

(j) Restricted Payments permitted by Section 7.6;

62

--------------------------------------------------------------------------------

 

(k) [reserved]; and

(l) other Dispositions; provided that (i) the aggregate revenues in respect of
any such Disposition, calculated in the aggregate with the aggregate revenues of
all other Dispositions made in accordance with this clause (l) during the
preceding four fiscal quarters of the Borrower, does not exceed 25% of total
revenues of the Borrower and its Subsidiaries taken as a whole for the four
fiscal quarter period ending immediately prior to the consummation of such
Disposition, (ii) no Default or Event of Default shall occur or shall reasonably
be expected to occur with respect to any Disposition proposed to be consummated
pursuant to this clause (l) by virtue of any reduction in the total revenues of
the Borrower and its Subsidiaries, (iii) the Disposition shall be made to
unaffiliated third parties for fair value and for cash consideration of not less
than 70% of the value of the asset disposed and (iv) the Net Cash Proceeds of
any Disposition pursuant to this Section 7.5(l) shall be applied to prepay the
Term Loans in accordance with, and to the extent required by, Section 2.11(c).

7.6 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property of any Group Member (collectively,
“Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to any Loan Party and any
Subsidiary that is not a Loan Party may make Restricted Payments to the Group
Member that is its parent company;

(b) [reserved];

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
equity compensation plans, employee stock purchase plans or other benefit plans
for management employees, members of the board of directors or consultants of
the Borrower and its Subsidiaries provided that the aggregate amount of
Restricted Payments made in cash under this clause (c) shall not exceed
$25,000,000 in any fiscal year of the Borrower;

(d) the Borrower may make Restricted Payments if (i) prior to and after giving
effect to the Restricted Payment, the Senior Secured Leverage Ratio, recomputed
as at the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available and using Indebtedness as of the date
of, and after giving effect to, such Restricted Payment, is less than 2.75 to
1.0 and (ii) no Default or Event of Default has occurred and is continuing or
would result from such Restricted Payment;

(e) the Borrower may make Restricted Payments in an aggregate amount (together
with the aggregate amount of Prepayments of Convertible Securities made pursuant
to Section 7.9(b)) not in excess of $35,000,000; provided that (i) the Borrower
is in pro forma compliance with Section 7.1, recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available and using Indebtedness as of the date of, and after
giving effect to, such Restricted Payment and (ii) no Default or Event of
Default has occurred and is continuing or would result from such Restricted
Payment; and

(f) the Borrower may purchase and settle, and acquire any Capital Stock (or the
cash value thereof) pursuant to, and otherwise perform its obligations under,
any Permitted Equity Derivative Instruments.

7.7 Reserved.  

7.8 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other similar investment in, any
other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

63

--------------------------------------------------------------------------------

 

(b) investments in cash or Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;

(e) [reserved];

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(g) investments in existence on the Restatement Date and described in Schedule
7.8(g);

(h) capital contributions, contributions in exchange for Capital Stock or
similar investments by the Borrower and its Subsidiaries in Capital Stock in
their respective Subsidiaries, provided that (i) the additional aggregate amount
(valued at cost) of such investments by Loan Parties in Subsidiaries that are
not Loan Parties (together with additional intercompany loans and advances
permitted under the proviso to Section 7.8(i)) during any fiscal year shall not
exceed $20,000,000 and (ii) no Event of Default is then existing or would be
caused by such investment;

(i) loans or advances of money by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) the
additional aggregate amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with additional investments
permitted under the proviso to Section 7.8(h)) during any fiscal year shall not
exceed $20,000,000 and (ii) no Event of Default is then existing or would be
caused by such loan or advance;

(j) guarantee obligations incurred by the Borrower for the benefit of any
Subsidiary or by any Subsidiary for the benefit of the Borrower or any other
Subsidiary, provided that (i) the aggregate principal amount of Indebtedness or
other obligations of Subsidiaries that are not Loan Parties that is guaranteed
by any Loan Party shall not exceed $20,000,000 at any time outstanding and (ii)
no Event of Default is then existing or would be caused by the incurrence of
such guarantee obligation;

(k) Permitted Acquisitions;

(l) Investments consisting of stock, obligations, securities or other property
received in settlement of accounts receivable (created in the ordinary course of
business) from bankrupt obligors;

(m) to the extent deemed to be an Investment, Swap Agreements permitted by
Section 7.12;

(n) Investments consisting of non-cash consideration received in connection with
any Disposition permitted by Section 7.5;

(o) guarantee obligations of the Borrower or any Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(p) investments of any Person that becomes a Subsidiary after the Restatement
Date in connection with a Permitted Acquisition or otherwise which exists at the
time such Person becomes a Subsidiary;

(q) additional Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed (i) $75,000,000 in any calendar
year or (ii) $375,000,000 over the term of this Agreement; provided that amounts
repaid or returned to the Borrower or such Subsidiary, as applicable, may be
reinvested so long as the total aggregate amount (valued at cost) invested
pursuant to this clause (q) (net of any such repaid or returned amounts) does
not exceed (x) $75,000,000 in any calendar year or (y) $375,000,000 over the
term of this Agreement;

64

--------------------------------------------------------------------------------

 

(r) Investments consisting of Permitted Equity Derivative Instruments; and

(s) Investments in Nant Health, LLC not to exceed $100,000,000 (which Investment
shall be calculated net of any Investments then outstanding by such Person, or
any Affiliate thereof, in the Borrower).

7.9 Optional Payments and Modifications of Certain Debt Instruments.  Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
(all such actions, collectively, “Prepayments”) with respect to any Convertible
Securities or Subordinated Indebtedness, except the Borrower or any Subsidiary
may optionally or voluntarily Prepay any Convertible Securities if:

(a) (i) prior to and after giving effect to such Prepayment, the Senior Secured
Leverage Ratio, recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such Prepayment, is
less than 2.75 to 1.0 and (ii) no Default or Event of Default has occurred and
is continuing or would result from such Prepayment; or

(b) (i) the aggregate amount of Prepayments made pursuant to this Section 7.9(b)
(together with the aggregate amount of Restricted Payments made pursuant to
Section 7.6(e)) does not exceed $35,000,000, (ii) the Borrower is in pro forma
compliance with Section 7.1, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available and using Indebtedness as of the date of, and after giving effect to,
such Prepayment and (iii) no Default or Event of Default has occurred and is
continuing or would result from such Prepayment.

7.10 Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; provided that, transactions among the Group Members (and no other
Affiliate) may be more favorable to a Loan Party, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) transactions
described on Schedule 7.10, (d) any Affiliate who is an individual may serve as
director, officer, employee or consultant of the Borrower or any of its
Subsidiaries and may receive reasonable compensation and indemnification and
expense reimbursement (including pursuant to plans or policies approved by the
board of directors of the Borrower) for his or her services in such capacity,
(e) the Borrower or any of its Subsidiaries may enter into nonexclusive licenses
of patents, copyrights, trademarks, trade secrets and other intellectual
property with the Borrower or any of its Subsidiaries, (f) transactions
permitted by Sections 7.2(b) or (c), Sections 7.4(a) or (b) or Section 7.5(c),
Restricted Payments permitted by Section 7.6 and any Investment, Loan, advance
or guarantee obligation permitted by clauses (d), (g), (h), (i), (j), (o) or (p)
of Section 7.8, (g) [reserved]; (h) sales of common stock of the Borrower to
Affiliates of the Borrower not otherwise prohibited by the Loan Documents and
the granting of registration and other customary rights in connection therewith
and (i) any transaction with an Affiliate where the only consideration paid by
any Loan Party is common stock of the Borrower.

7.11 Sales and Leasebacks.  Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements.  Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary and (c) Permitted Equity Derivative
Instruments.

65

--------------------------------------------------------------------------------

 

7.13 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of (a) any Subsidiary of the Borrower to (A) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (B) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (C) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, or (b) any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iii) restrictions, limitations,
conditions and prohibitions under or imposed by any indenture, agreement,
instrument or other contractual arrangement in effect on the Restatement Date
(including this Agreement) and any similar indentures, agreements or instruments
to the extent such restrictions, limitations, conditions and prohibitions are no
more restrictive, taken as a whole, than those set forth in such existing
indentures, agreements or instruments (including this Agreement), (iv) any
restrictions consisting of customary provisions contained in leases, licenses
and joint ventures and other agreements, (v) prohibitions or conditions under
applicable law, rule or regulation, (vi) any agreement or instrument in effect
at the time a Person first became a Subsidiary of the Borrower or the date such
agreement or instrument is otherwise assumed by the Borrower or any of its
Subsidiaries, so long as such agreement or instrument was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower or such
assumption, (vii) customary provisions in organizational documents, asset sale
and stock sale agreements and other similar agreements that restrict the
transfer of, or Liens on, ownership interests in any partnership, limited
liability company or similar Person, (viii) in the case of any joint venture
which is not a Loan Party in respect of any matters referred to above,
restrictions in such Person’s organizational documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Capital
Stock of or property held in the subject joint venture or other entity, (ix) any
prohibition or limitation that restricted subletting or assignment of, or Lien
on, leasehold interests contained in any lease or sublease governing a leasehold
interest of the Borrower or a Subsidiary, (x) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby to
the extent any prohibition or limitation restricts Liens on the assets financed
thereby, (xi) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords or customers under contracts entered into in the ordinary
course of business, (xii) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired or (xiii)
any encumbrances or restrictions imposed by any amendments or refinancings that
are otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clauses (vi) or (xii) above, provided that the
encumbrance or restriction under such amendment or refinancing is no less
favorable to the Lenders than that which existed under the contract, investment
or obligation that has been amended or refinanced and was permitted under clause
(vi) above.

7.14 Lines of Business.  Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the Restatement Date or that are reasonably related
thereto.

7.15 Use of Proceeds.  The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation or entity
incorporated for formed in the United States or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

66

--------------------------------------------------------------------------------

 

7.16 Business; Liabilities; Assets of Certain Subsidiaries.  (a)  Permit Newco
(i) to conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations other than (x) those
incidental to its ownership of the Capital Stock of the Borrower, (y) the
maintenance of its corporate existence and (z) legal, tax and accounting
matters, (ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law and (y) obligations with respect to its Capital
Stock, or (iii) own, lease, manage or otherwise operate any properties or assets
(including cash and cash equivalents) other than the ownership of shares of
Capital Stock of the Borrower and any assets incidental thereto.

(b) Permit any Excluded Domestic Subsidiary (i) to conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
material business or operations other than (x) those incidental to its ownership
of the Capital Stock of Foreign Subsidiaries, (y) the maintenance of its
corporate existence and (z) legal, tax and accounting matters, (ii) incur,
create, assume or suffer to exist any Indebtedness or other material liabilities
or financial obligations, except (x) nonconsensual obligations imposed by
operation of law and liabilities related to legal, tax and accounting matters
and (y) obligations under the Loan Documents, Specified Swap Agreements and
Specified Cash Management Agreements, or (iii) own, lease, manage or otherwise
operate any material properties or assets (including cash and cash equivalents)
other than the ownership of shares of Capital Stock of Foreign Subsidiaries and
any assets incidental thereto; provided that, (1) the foregoing shall not
prohibit any Excluded Domestic Subsidiary from engaging in the intercompany
transactions referenced in Section 7.10(f) related to the provision of funds
between or among the Group Members or indirectly holding an interest in a
Subsidiary that is a CFC Domestic Subsidiary, and (2) Allscripts Healthcare
International Holdings, LLC shall be permitted to maintain letters of credit
payable in foreign currency issued for its benefit or the benefit of its
Subsidiaries and cash in an amount sufficient to collateralize such letters of
credit.

Section 8. Events of Default

If any of the following events shall occur and be continuing:

(a) the Borrower or the Co-Borrower shall fail to pay any principal of any Loan
or Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower or the Co-Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4 (with respect to the
existence of the Borrower or the Co-Borrower only), Section 6.8(a) or Section 7
of this Agreement or Section 5.5 of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

67

--------------------------------------------------------------------------------

 

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that (A) a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $25,000,000 or more and (B) neither (i) the Convertible
Securities becoming convertible or exchangeable by their terms (other than as a
result of a default under the terms of the Convertible Securities), (ii) the
conversion or exchange thereof nor (iii) less than an aggregate principal amount
of $25,000,000 of the Convertible Securities becoming due prior to their stated
maturity in accordance with their terms as a result of a Specified Change in
Control, in each case, whether for or into Capital Stock of the Borrower or any
Subsidiary of the Borrower, cash or any combination thereof, shall constitute a
Default or an Event of Default pursuant to this paragraph (e); or

(f) (i) the Borrower, the Co-Borrower or any Material Subsidiary shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against the Borrower, the Co-Borrower or any
Material Subsidiary any case, proceeding or other action of a nature referred to
in clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against the Borrower, the
Co-Borrower or any Material Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower, the Co-Borrower or any Material Subsidiary shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower, the Co-Borrower or any Material Subsidiary shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or (vi) the Borrower, the Co-Borrower or any Material
Subsidiary shall make a general assignment for the benefit of its creditors; or

(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan(s), (iv) any Loan Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability of $25,000,000 or more (provided, that
any such amount shall be calculated after deducting from the sum so payable any
amount of such judgment or order that is covered by a valid and binding policy
of insurance in favor of the Borrower or such Subsidiary), and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

68

--------------------------------------------------------------------------------

 

(i) any of the Guarantee and Collateral Agreement or the Mortgages (if any)
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert, or any Lien created by any
of the Guarantee and Collateral Agreement or the Mortgages (if any) shall cease
to be enforceable and of the same effect and priority (other than with respect
to Liens permitted by Section 7.3) purported to be created thereby (other than
due to a perfection defect arising solely from the failure of the Administrative
Agent to maintain possessory Collateral or failure of the Administrative Agent
to file or maintain a financing statement unless caused by the failure of any
Group Member to perform its obligations under the Loan Documents); or

(j) this Agreement or the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change in Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or the
Co-Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower and the Co-Borrower hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower and the Co-Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower and the Co-Borrower.

Section 9. The Agents

9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

69

--------------------------------------------------------------------------------

 

9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

70

--------------------------------------------------------------------------------

 

9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification.  The Lenders agree to indemnify each Agent, each Lead
Arranger and their respective officers, directors, employees, affiliates,
agents, advisors and controlling persons (each, an “Agent Indemnitee”) (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower or the Co-Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date

71

--------------------------------------------------------------------------------

 

that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 and of Section 10.5 shall continue to inure to its
benefit.

9.10 Lead Arrangers and Syndication Agents.  The Lead Arrangers and the
Syndication Agents shall not have any duties or responsibilities hereunder or
any other Loan Document in its capacity as such.

Section 10. Miscellaneous

10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower or the Co-Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Sections 2.17(a), (b) or (c) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby; (v) reduce the amount of Net Cash
Proceeds or Excess Cash Flow required to be applied to prepay Term Loans under
this Agreement without the written consent of the Majority Facility Lenders with
respect to the Term Facility; (vi) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (vii) amend, modify or waive
any provision of Section 9 or any other provision of any Loan Document that
affects the Administrative Agent without the written consent of the
Administrative Agent; (viii) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; (ix) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Lender; (x) amend, modify or waive any provision of Section 5.2 without the
written consent of the Majority Facility Lenders with respect to the Revolving
Facility, or (xi) amend, modify or waive any provision of Section 2.23 without
the written consent of the Administrative Agent, the Swingline Lender and the
Issuing Lenders.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  If an amendment, waiver or modification requires the
written consent of all Lenders, a Defaulting Lender’s vote shall not be included
except (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans or L/C Obligations may not be reduced or excused (except as
otherwise provided herein) or the scheduled date of payment may not be postponed
as to such Defaulting Lender without such Defaulting Lender’s consent.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

72

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
(a) the written consent of the Administrative Agent, the Borrower, the
Co-Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing, replacement or modification of all
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
tranche hereunder (“Replacement Term Loans”), provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Replaced Term Loans and (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing and (b) the
written consent of the Administrative Agent, the Borrower, the Co-Borrower and
the Lenders providing the relevant Replacement Revolving Commitments (as defined
below) to permit the refinancing, replacement or modification of all outstanding
Revolving Commitments (“Replaced Revolving Commitments”) with a replacement
revolving facility hereunder (“Replacement Revolving Commitments”), provided
that (a) the aggregate amount of such Replacement Revolving Commitments shall
not exceed the aggregate principal amount of the Replaced Revolving Commitments,
(b) the Applicable Margin for the loans with respect to such Replacement
Revolving Commitments shall not be higher than the Applicable Margin for the
loans with respect to such Replaced Revolving Commitments and (c) the
termination date of such Replacement Revolving Commitments shall be no earlier
than the termination date of the Replaced Revolving Commitments.

10.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower, the Co-Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower and Co-Borrower:

222 Merchandise Mart, Suite 2024

 

Chicago, Illinois 60654

 

Attention: Richard J. Poulton

 

Telecopy: (312) 506-1208

 

Telephone: (312) 506-1216

 

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

10 S. Dearborn

 

Chicago, IL 60603

 

Attention: Krys J. Szremski

 

Telecopy: (312) 377-0185

 

Telephone: (312) 325-3227

 

 

 

With a copy (in the case of any Borrowing of Foreign Currency Loans):
loan_and_agency_london@jpmorgan.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

73

--------------------------------------------------------------------------------

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent, the Borrower or the
Co-Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent, the Lead Arrangers for all reasonable out-of-pocket
expenses of the Administrative Agent and the Lead Arrangers incurred in
connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lead Arrangers and, if necessary, one local counsel
in any applicable jurisdiction (and, in the case of a conflict of interest, one
additional counsel per affected party and any specialist counsel, if reasonably
necessary), and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the
Restatement Date (in the case of amounts to be paid on the Restatement Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
[reserved] and (d) to pay, indemnify, and hold each Lender, each Lead Arranger,
each Agent and their respective officers, directors, employees, affiliates,
agents, advisors and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or (ii) from a material breach by the
relevant Indemnitee of the express contractual obligations under the Loan
Documents pursuant to a claim made by the Borrower.  Without limiting the
foregoing, and to the extent permitted by applicable law, each of the Borrower
and the Co-Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Richard J. Poulton

74

--------------------------------------------------------------------------------

 

(Telephone No. (312) 506-1216) (Telecopy No. (312) 506-1208), at the address of
the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent.  The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) subject to Section 2.10(b), neither the Borrower nor
the Co-Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower or the Co-Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; provided further that
the Borrower shall be deemed to have consented to any assignment if it shall not
have responded to a consent request with respect thereto within 10 Business Days
of written receipt thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an affiliate of a
Lender or an Approved Fund; and

(C) the Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of the Issuing Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of the Revolving Facility or $1,000,000 in the case of
the Term Facility unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D) none of the Borrower or any of its Subsidiaries or Affiliates may be an
Assignee; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective Assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

75

--------------------------------------------------------------------------------

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower and the Co-Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Co-Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(C) none of the Borrower or any of its Subsidiaries or Affiliates may be a
Participant, and (D) the Borrower, the Co-Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, each of the Borrower and the Co-Borrower agrees that
each Participant shall be entitled to the benefits, and subject to the burdens,
of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower and the Co-Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters

76

--------------------------------------------------------------------------------

 

of Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary.  

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive (under such Sections and taking into account the portion of the Loan
represented by such participation) with respect to the participation sold to
such Participant except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation.  In no event shall any Participant be entitled to
any benefits of Section 2.19 unless such Participant complies with Sections
2.19(e) and (h) as though it were a Lender.  Any Participant that makes a claim
under Section 2.18 or Section 2.19 shall also be subject to Section 2.21 and
Section 2.22 as fully as if it were a Lender hereunder.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b).  Each of the Borrower, the
Co-Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

10.7 Adjustments; Set-off.  (a)  Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right during the existence of an Event of Default, without
notice to the Borrower or the Co-Borrower, any such notice being expressly
waived by each of the Borrower and the Co-Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower or
the Co-Borrower (whether at the stated maturity, by acceleration or otherwise),
to apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or

77

--------------------------------------------------------------------------------

 

unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower or the Co-Borrower.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Co-Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers.  Each of the Borrower and the
Co-Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County (Borough of Manhattan), the courts of the United States for the
Southern District of New York, and appellate courts from any thereof; provided,
that nothing contained herein or in any other Loan Document will prevent any
Lender or the Administrative Agent from bringing any action to enforce any award
or judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Loan Party in any other forum in which
jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, exemplary, punitive or consequential damages.

78

--------------------------------------------------------------------------------

 

10.13 Acknowledgements.  Each of the Borrower and the Co-Borrower hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Co-Borrower, on the one hand, and the
Lenders, on the other hand.

10.14 No Fiduciary Duty.  The Credit Parties and their Affiliates may have
economic interests that conflict with those of the Group Members and their
Affiliates.  Each of the Borrower and the Co-Borrower agrees that nothing in the
Loan Documents will be deemed to create an advisory, agency or fiduciary
relationship or other implied duty between any Credit Party, on the one hand,
and any Group Member on the other.  Each of the Borrower and the Co-Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Credit Parties,
on the one hand, and the Group Members, on the other, and (ii) no Credit Party
has assumed an advisory or fiduciary responsibility in favor of any Group Member
with respect to the Loan Documents (or the exercise of rights or remedies with
respect thereto) or any other obligation to the Group Members with respect
thereto except the obligations expressly set forth in the Loan Documents.  Each
of the Borrower and the Co-Borrower acknowledges and agrees that the Borrower
and the Co-Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate in connection with the Loan Documents and that it
is responsible for making its own independent judgment with respect to the Loan
Documents or the credit transactions contemplated hereby.  Each of the Borrower
and the Co-Borrower agrees that it will not claim any Credit Party has rendered
advisory services or owes a fiduciary or similar duty to the Borrower or the
Co-Borrower, in connection with the Loan Documents.  The provisions of this
Section 10.14 shall not apply to the financial advisory and underwriting
services provided by the Lead Arrangers or any of their respective affiliates to
one or more of the Group Members pursuant to other agreements.

10.15 Additional Borrowers.  (a) The Borrower may designate any wholly owned
Subsidiary as a co-borrower under the Revolving Commitments or any Incremental
Facility (an “Additional Borrower”); provided that the Administrative Agent
shall be reasonably satisfied that, with respect to any such Subsidiary which is
a Foreign Subsidiary (and subject to clause (b) below), the Lenders may make
loans and other extensions of credit to such Subsidiary in Dollars and Foreign
Currencies in such person’s jurisdiction in compliance with applicable laws and
regulations, without being required or qualified to do business in such
jurisdiction and without being subject to any unreimbursed or unindemnified Tax
or other expense.  Such wholly owned Subsidiary shall become an Additional
Borrower and a party to this Agreement, and all references to the “Co-Borrower”
shall be to such Additional Borrower, as applicable, upon (i) the receipt by the
Administrative Agent of (A) a joinder agreement, in form and substance
satisfactory to the Administrative Agent, executed by such Subsidiary and the
Borrower, (B) an acknowledgement and confirmation by the Guarantors of their
guarantee in respect of the Obligations of such Subsidiary, (C) an amendment
and/or supplement to the Security Documents executed by the applicable Loan
Parties and such Subsidiary, to the extent reasonably requested by the
Administrative Agent, (D) corporate or other applicable resolutions, other
corporate or other applicable documents, certificates and legal opinions in
respect of such Subsidiary substantially equivalent to comparable documents
delivered on the Restatement Date and (E) such other documents or information
with respect thereto (including all documentation and other information required
under the Patriot Act) as the Administrative Agent (on behalf of itself and the
Lenders) shall reasonably request and (ii) the Revolving Lenders being provided
with (A) five Business Days’ prior notice of any Additional Borrower that is a
Domestic Subsidiary being added under the Revolving Facility pursuant to this
Section 10.15 and (B) 10 Business Days’ prior notice of any Additional Borrower
that is a Foreign Subsidiary being added under the Revolving Facility pursuant
to this Section 10.15.  

(b) In order to accommodate (i) the addition of a Foreign Subsidiary as an
Additional Borrower or (ii) extensions of credit to an Additional Borrower that
is a Foreign Subsidiary, in each case, where one or more Revolving Lenders are
able and willing to lend Revolving Loans to, and participate in Letters of
Credit issued for the account of, such Foreign Subsidiary, but other Revolving
Lenders are not so able and willing, the Administrative Agent shall be
permitted, with the consent of the Borrower, to effect such changes to the
provisions of this Agreement as it reasonably believes are appropriate in order
for such provisions to operate in a customary and usual

79

--------------------------------------------------------------------------------

 

manner for “multiple-currency” syndicated lending agreements to a corporation
and certain of its foreign subsidiaries, all with the intention of providing
procedures for the Revolving Lenders who are so able and willing to extend
credit to such Foreign Subsidiaries and for the other Revolving Lenders not to
be required to do so.  Prior to effecting any such changes, the Administrative
Agent shall give all Revolving Lenders at least five Business Days’ notice
thereof and an opportunity to comment thereon.

10.16 Releases of Guarantees and Liens.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than contingent indemnity and
reimbursement obligations not then due and payable and Obligations under or in
respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (or all Letters of Credit shall have been
fully cash collateralized in accordance with the terms of this Agreement), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

Each of the Administrative Agent and each Lender agrees to keep confidential all
Information (as defined below); provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof (who shall
be informed of the provisions of this Section), (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates (who shall be informed of the provisions of this Section), (d)
upon the request or demand of any Governmental Authority, (e) to the extent
required by any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) to the extent
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed other than due to breach of the provisions of
this Section, (h) that becomes available to the Agents on a nonconfidential
basis from a source other than the Borrower or any of its subsidiaries,
officers, directors, employees or advisors, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or (i)
in connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the Borrower in its sole discretion, to any other
Person. “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Lender or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who

80

--------------------------------------------------------------------------------

 

may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

10.17 Judgment Currency.  (a)  The Loan Parties’ obligations hereunder and under
the other Loan Documents to make payments in Dollars shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than Dollars, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender or Issuing Lender of the full amount of Dollars
expressed to be payable to the Administrative Agent or such Lender or Issuing
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Loan Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than Dollars (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in Dollars, the conversion shall be made at the Dollar
Equivalent determined as of the Business Day immediately preceding the day on
which the judgment is given (such Business Day being hereinafter referred to as
the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.17, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

10.18 WAIVERS OF JURY TRIAL.  THE BORROWER, THE CO-BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.19 USA Patriot Act.  Each Lender hereby notifies the Borrower and the
Co-Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and the Co-Borrower, which information includes the name and address of the
Borrower and the Co-Borrower and other information that will allow such Lender
to identify the Borrower and the Co-Borrower in accordance with the Patriot Act.

10.20 Section 2.20 Waiver. Each Lender and the Borrowers agree that (a) any
amounts payable to any Continuing Term Lender (as defined in the Replacement
Facility Amendment) pursuant to Section 2.20 of the Existing Credit Agreement
are hereby waived and (b) with respect to any payment or deemed payment of
Existing Revolving Loans on the Restatement Date any amounts payable pursuant to
Section 2.20 as a result of such payment or deemed payment are hereby waived by
any Continuing Revolving Lender (as defined in the Replacement Facility
Amendment) after giving effect to the Restatement Date.

10.21 No Novation. This Agreement shall not extinguish the obligations
outstanding under the Security Documents or discharge or release the lien or
priority of the Security Documents. Nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Security
Documents, which shall remain in full force and effect, except to any extent
modified hereby or by instruments executed concurrently herewith. Nothing
implied in this Agreement or in any other document contemplated hereby shall be
construed as a release or other discharge of any Loan Party as a “Borrower,”
“Guarantor,” “Subsidiary Guarantor,” “Loan Party,” or “Grantor” under any
Security Document.

 

 

 

81

--------------------------------------------------------------------------------

 

EXHIBIT B-1

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

 

 

Executing as a Continuing Term Lender:

 

By:

 

 

Name:

 

 

Title:

 

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

 

 

Executing as an Additional Term Lender:

 

By:

 

 

Name:

 

 

Title:

 

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-3

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

 

 

Executing as a Continuing Revolving Lender:

 

By:

 

 

Name:

 

 

Title:

 

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY




 

--------------------------------------------------------------------------------

 

EXHIBIT B-4

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

 

 

Executing as an Additional Revolving Lender:

 

By:

 

 

Name:

 

 

Title:

 

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF ACKNOWLEDGMENT

AND CONFIRMATION

ACKNOWLEDGEMENT AND CONFIRMATION

Each of the parties hereto hereby acknowledges and consents to the Replacement
Facility Amendment, dated as of September 30, 2015 (the “Amendment”) to the
Credit Agreement dated as of June 28, 2013, as amended as of June 8, 2015 (the
“Credit Agreement”), among, ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), ALLSCRIPTS HEALTHCARE, LLC, a North Carolina
limited liability company (the “Co-Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents parties thereto, and
agrees with respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and under its guarantees in the Loan Documents.

THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Capitalized terms used but not defined in this Acknowledgment and Confirmation
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable. This Acknowledgment and Confirmation may be executed
by one or more of the parties to this Acknowledgement and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page of this Acknowledgement and Confirmation by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank.]

 




 

--------------------------------------------------------------------------------

 

 

 

[NAME OF LOAN PARTY]

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[     ]

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of June 28, 2013 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Allscripts
Healthcare Solutions, Inc. (the “Borrower”), Allscripts Healthcare, LLC (the
“Co-Borrower”), the Lenders party thereto, the Documentation Agents and
Syndication Agent named therein and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

I am the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower.

I have reviewed and am familiar with the contents of this Certificate.

I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].

Attached hereto as Attachment 2 are the computations showing compliance with the
financial covenants set forth in Section 7.1 of the Credit Agreement.

Attachment 3 sets forth, since [the date of the most recent certificate
delivered pursuant to Section 6.2(b) of the Credit Agreement] [the Closing
Date], to the extent not previously disclosed to the Administrative Agent, (a) a
description of any change in the jurisdiction of organization of any Loan Party,
(b) a list of any (i) Intellectual Property that any Loan Party has become the
exclusive licensee of or (ii) Intellectual Property acquired by any Loan Party
and which is applied for or registered with the U.S. Patent and Trademark
Office, U.S. Copyright Office or analogous office of a foreign jurisdiction and
(c) a description of any Person that has become a Group Member.  

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20__.

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

 

 

--------------------------------------------------------------------------------

 

Attachment 2

to Compliance Certificate

The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.

[Set forth Covenant Calculations]

 

 

--------------------------------------------------------------------------------

 

Attachment 3

To Compliance Certificate

[Set forth appropriate descriptions]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF

CLOSING CERTIFICATE

Pursuant to Section 5.1(j) of the Credit Agreement, dated as of June 28, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among Allscripts Healthcare Solutions, Inc. (the “Borrower”), Allscripts
Healthcare, LLC (the “Co-Borrower”), the Lenders party thereto, the
Documentation Agents and Syndication Agent named therein and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN
PARTY] (the “Certifying Loan Party”) hereby certifies as follows:

The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof as if made on the date hereof.

___________________ is the duly elected and qualified [Corporate Secretary] of
the Certifying Loan Party and the signature set forth for such officer below is
such officer’s true and genuine signature.

No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the extensions of credit to be made on the date
hereof and the use of proceeds thereof.  [Borrower / Co-Borrower only]

The conditions precedent set forth in Section 5.1 of the Credit Agreement are
satisfied as of the Closing Date.  [Borrower / Co-Borrower only]

The undersigned [Corporate Secretary] of the Certifying Loan Party certifies as
follows:

As of the date hereof, there are no liquidation or dissolution proceedings
pending or to my knowledge threatened against the Certifying Loan Party.

The Certifying Loan Party is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.

Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.

Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

 

--------------------------------------------------------------------------------

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

Office

Signature

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

 

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:  

[Corporate Secretary]

Date:

_______________, 2013

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3.

Borrowers:

Allscripts Healthcare Solutions, Inc. and Allscripts Healthcare, LLC

 

 

 

4.

Administrative Agent:

________________, as administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Credit Agreement, dated as of June 28, 2013 (as amended, supplemented or
otherwise modified from time to time) among Allscripts Healthcare Solutions,
Inc. (the “Borrower”), Allscripts Healthcare, LLC (the “Co-Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), the Syndication Agent named therein, the
Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

 

 

6.

Assigned Interest:

 

 

1

Select as applicable.

 

--------------------------------------------------------------------------------

 

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

NAME OF ASSIGNOR

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

NAME OF ASSIGNEE

 

 

 

 

By:

 

 

Title:

 

 




 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”).

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

--------------------------------------------------------------------------------

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By

 

 

Title:

 

 

 

Consented to:

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

As Borrower

 

By

 

 

Title:

 

 

 

ALLSCRIPTS HEALTHCARE, LLC,

As Co-Borrower

 

By

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX 1

Credit Agreement, dated as of June 28, 2013 (as amended, supplemented or
otherwise modified from time to time) among Allscripts Healthcare Solutions,
Inc. (the “Borrower”), Allscripts Healthcare, LLC (the “Co-Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), the Syndication Agent named therein, the
Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF EXEMPTION CERTIFICATE

Reference is hereby made to the Credit Agreement dated as of June 28, 2013, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allscripts Healthcare Solutions, Inc., a Delaware
corporation (the “Borrower”), Allscripts Healthcare, LLC (the
“Co-Borrower”),  the several Lenders from time to time parties thereto, the
Documentation Agents and Syndication Agent named therein and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.  ______________________ (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.19(e) of the Credit
Agreement.  The Non-U.S. Lender hereby represents and warrants that:

1.  The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2.  The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3.  The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4.  The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

[NAME OF NON-U.S. LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE

 

[___ __], 20[__]

 

To:

JPMorgan Chase Bank, N.A.,

 

as Administrative Agent under the Credit Agreement referred to below

Reference is hereby made to the Credit Agreement dated as of June 28, 2013, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allscripts Healthcare Solutions, Inc., a Delaware
corporation (the “Borrower”), Allscripts Healthcare, LLC (the
“Co-Borrower”),  the several Lenders from time to time parties thereto, the
Documentation Agents and Syndication Agent named therein and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the [Incremental Term Lenders]
[Incremental Revolving Lenders] signatory hereto hereby notify you that:

 

1.

The Incremental Facility is an Incremental [Term Loan] [Revolving Loan]
facility.

 

2.

The amount of the [Incremental Term Loan] [Incremental Revolving Commitment]
requested by this Incremental Facility Activation Notice is $[_______________].4

 

3.

[The amount of the Incremental Term Loan to be made by each Incremental Term
Lender is set forth opposite such Incremental Term Lender’s name on the
signature pages hereof under the caption “Incremental Term Loan Amount”.] [The
Incremental Revolving Commitment of each Incremental Revolving Lender is set
forth opposite such Incremental Revolving Lender’s name on the signature pages
hereof under the caption “Incremental Revolving Commitment.”]

 

4.

The Business Day on which [such Incremental Term Loans are requested to be made]
[Incremental Revolving Commitments are requested to become effective] (the
“Increased Amount Date”) pursuant to this Incremental Facility Activation Notice
is [________] [__], 201[_].

 

[5.

The Incremental Term Loans are to be [on the same terms as] [with terms
different from] the outstanding Term Loans.]

 

6.

The proceeds of such [Incremental Term Loans] [Incremental Revolving
Commitments] are to be used for [___________].

 

7.

Attached hereto as Schedule B are the pro forma financial calculations
demonstrating compliance on a pro forma basis with the financial covenants set
forth in Section 7.1 of the Credit Agreement recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available, after giving effect to such [Incremental Term Loan]
[Loans to be made as of such date under the Incremental Revolving Commitment]
and the application of the proceeds therefrom as if made and applied on such
date.

 

4

The amount of Incremental Term Loans and/or Incremental Revolving Commitments
requested in an aggregate amount may not exceed the Incremental Amount at such
time.  The Incremental Term Loans and/or Incremental Revolving Commitments being
requested shall be (1) with respect to Incremental Term Loans, in minimum
increments of $10,000,000, (2) with respect to Incremental Revolving
Commitments, in minimum increments of $5,000,000 or (3) equal to the remaining
Incremental Amount at such time.

 

--------------------------------------------------------------------------------

[Each of the Incremental Term Lenders and the Borrower hereby agrees that (a)
the amortization schedule relating to this Incremental Term Loan is set forth in
Schedule A attached hereto, pursuant to which the maturity date is [________],
[__], 201[_] and (b) the Applicable Margin for this Incremental Term Loan shall
be [_______________].]

[Each of the Incremental Revolving Lenders and the Borrower hereby agrees that
the Borrower shall repay all outstanding Incremental Revolving Loans and the
Incremental Revolving Commitment will terminate on [________] [__], 201[__].]5

 




 

5

Note that for the [Incremental Term Loan] [Incremental Revolving Commitments] to
become effective, all conditions specified under Section 2.24(c) of the Credit
Agreement must be met.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [_______] [___],[______].

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

As Borrower

 

By:

 

 

Name:

 

 

Title:

 

 

 

ALLSCRIPTS HEALTHCARE, LLC,

As Co-Borrower

 

By:

 

 

Name:

 

 

Title:

 

 

 

[INCREMENTAL TERM LENDER]/[INCREMENTAL REVOLVING LENDER]

[Incremental Term Loan Amount]/[Incremental Revolving Commitments]        
[$___________]

 

By

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

JPMORGAN CHASE BANK, N.A.

 

Executing as a Continuing Term Lender:

 

 

 

 

By:

/S/ KRYS SZREMSKI

 

Name:

KRYS SZREMSKI

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

SUNTRUST BANK

 

Executing as a Continuing Term Lender:

 

By:

/S/ DAVE BENNETT

 

Name:

DAVE BENNETT

 

Title:

DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

KEYBANK NATIONAL ASSOCIATION

 

Executing as a Continuing Term Lender:

 

By:

/S/ SANYA VALEVA

 

Name:

SANYA VALEVA

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[ X ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

FIFTH THIRD BANK

 

Executing as a Continuing Term Lender:

 

By:

/S/ NATHANIEL E. SHER

 

Name:

NATHANIEL E. SHER

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[ X ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

WELLS FARGO BANK, N.A.

 

Executing as a Continuing Term Lender:

 

By:

/S/ BRAD BLAKELY

 

Name:

BRAD BLAKELY

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK NATIONAL ASSOCIATION

 

Executing as a Continuing Term Lender:

 

By:

/S/ JOSEPH M. SCHNORR

 

Name:

JOSEPH M. SCHNORR

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

BANK OF AMERICA, N.A.

 

Executing as a Continuing Term Lender:

 

By:

/S/ LINDA E.C. ALTO

 

Name:

LINDA E.C. ALTO

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

DEUTSCHE BANK AG NY BRANCH

 

Executing as a Continuing Term Lender:

 

By:

/S/ MICHAEL WINTERS

 

Name:

MICHAEL WINTERS

 

Title:

VP

 

 

For any institution requiring a second signature line:

 

By:

/S/ MICHAEL SHANNON

 

Name:

MICHAEL SHANNON

 

Title:

VP

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

CITIZENS BANK, NATIONAL ASSOCIATION

 

Executing as a Continuing Term Lender:

 

By:

/S/ DARRAN WEE

 

Name:

DARRAN WEE

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

COMPASS BANK

 

Executing as a Continuing Term Lender:

 

By:

/S/ CHARLES RANDOLPH

 

Name:

CHARLES RANDOLPH

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

BMO HARRIS BANK, N.A.

 

Executing as a Continuing Term Lender:

 

By:

/S/ CARL SKOOG

 

Name:

CARL SKOOG

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

PNC BANK, N.A.

 

Executing as a Continuing Term Lender:

 

By:

/S/ MICHAEL LEONG

 

Name:

MICHAEL LEONG

 

Title:

SR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

CONTINUING TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans on the Restatement Date in the amount of its New Term Loan
Commitment and (C) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:

THE PRIVATEBANK AND TRUST COMPANY

 

Executing as a Continuing Term Lender:

 

By:

/S/ CHRIS O’HARA

 

Name:

CHRIS O’HARA

 

Title:

MANAGING DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its Term Loans

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

JPMORGAN CHASE BANK, N.A.

 

Executing as an Additional Term Lender:

 

By:

/S/ KRYS SZREMSKI

 

Name:

KRYS SZREMSKI

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

SUNTRUST BANK

 

Executing as an Additional Term Lender:

 

By:

/S/ DAVE BENNETT

 

Name:

DAVE BENNETT

 

Title:

DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

KEYBANK NATIONAL ASSOCIATION

 

Executing as an Additional Term Lender:

 

By:

/S/ SANYA VALEVA

 

Name:

SANYA VALEVA

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

FIFTH THIRD BANK

 

Executing as an Additional Term Lender:

 

By:

/S/ NATHANIEL E. SHER

 

Name:

NATHANIEL E. SHER

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

WELLS FARGO BANK, N.A.

 

Executing as an Additional Term Lender:

 

By:

/S/ BRAD BLAKEY

 

Name:

BRAD BLAKEY

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK NATIONAL ASSOCIATION

 

Executing as an Additional Term Lender:

 

By:

/S/ JOSEPH M. SCHNORR

 

Name:

JOSEPH M. SCHNORR

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

BANK OF AMERICA, N.A.

 

Executing as an Additional Term Lender:

 

By:

/S/ LINDA E.C. ALTO

 

Name:

LINDA E.C. ALTO

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

DEUTSCHE BANK AG NY BRANCH

 

Executing as an Additional Term Lender:

 

By:

/S/ MICHAEL WINTERS

 

Name:

MICHAEL WINTERS

 

Title:

VP

 

 

For any institution requiring a second signature line:

 

By:

/S/ MICHAEL SHANNON

 

Name:

MICHAEL SHANNON

 

Title:

VP

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

ROYAL BANK OF CANADA

 

Executing as an Additional Term Lender:

 

By:

/S/ DIANA LEE

 

Name:

DIANA LEE

 

Title:

AUTHORIZED SIGNATORY

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

CITIZENS BANK NATIONAL ASSOCIATION

 

Executing as an Additional Term Lender:

 

By:

/S/ DARRAN WEE

 

Name:

DARRAN WEE

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

COMPASS BANK

 

Executing as an Additional Term Lender:

 

By:

/S/ CHARLES RANDOLPH

 

Name:

CHARLES RANDOLPH

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

BMO HARRIS BANK, N.A.

 

Executing as an Additional Term Lender:

 

By:

/S/ CARL SKOOG

 

Name:

CARL SKOOG

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

PNC BANK, N.A.

 

Executing as an Additional Term Lender:

 

By:

/S/ MICHAEL LEONG

 

Name:

MICHAEL LEONG

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

VILLAGE BANK & TRUST, A WINTRUST COMMUNITY BANK

 

Executing as an Additional Term Lender:

 

By:

/S/ DAWN MASE

 

Name:

DAWN MASE

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Amended Credit
Agreement, (B) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Restatement Date in the amount of such Additional Term Lender’s New Term
Loan Commitment and (C) that on the Restatement Date, it is subject to, and
bound by, the terms and conditions of the Amended Credit Agreement and other
Loan Documents as a Lender thereunder and its New Term Loans will be “Term
Loans” under the Amended Credit Agreement.

 

Name of Institution:

THE PRIVATE BANK AND TRUST COMPANY

 

Executing as an Additional Term Lender:

 

By:

 

 

 

/S/ CHRIS O’HARA

 

 

Name:

CHRIS O’HARA

 

 

Title:

MANAGING DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

JP MORGAN CHASE BANK, N.A.

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ KRYS SZREMSKI

 

Name:

KRYS SZREMSKI

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

SUNTRUST BANK

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ DAVE BENNETT

 

Name:

DAVE BENNETT

 

Title:

DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

KEY BANK NATIONAL ASSOCIATION

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ SANYA VALEVA

 

Name:

SANYA VALEVA

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[ X ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

FIFTH  THIRD BANK

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ NATHANIEL E. SHER

 

Name:

NATHANIEL E. SHER

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF
ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

WELLS FARGO BANK, N.A.

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ BRAD BLAKEY

 

Name:

BRAD BLAKEY

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF
ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK NATIONAL ASSOCIATION

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ JOSEPH M. SCHNORR

 

Name:

JOSEPH M. SCHNORR

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[ X  ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF
ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

BANK OF AMERICA, N.A.

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ LINDA E.C. ALTO

 

Name:

LINDA E.C. ALTO

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

DEUTSCHE BANK AG NY BRANCH

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ MICHAEL WINTERS

 

Name:

MICHAEL WINTERS

 

Title:

VP

 

 

For any institution requiring a second signature line:

 

By:

/S/ MICHAEL SHANNON

 

Name:

MICHAEL SHANNON

 

Title:

VP

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

CITIZENS BANK, NATIONAL ASSOCIATION

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ DARRAN WEE

 

Name:

DARRAN WEE

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[  X ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF
ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

COMPASS BANK

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ CHARLES RANDOLPH

 

Name:

CHARLES RANDOLPH

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

BMO HARRIS BANK, N.A.

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ CARL SKOOG

 

Name:

CARL SKOOG

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[ X ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

PNC BANK, N.A.

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ MICHAEL LEONG

 

Name:

MICHAEL LEONG

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

THE PRIVATE BANK AND TRUST COMPANY

 

Executing as a Continuing Revolving Lender:

 

By:

/S/ CHRIS O’HARA

 

Name:

CHRIS O’HARA

 

Title:

MANAGING DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 

[   ] Check here if Lender elects a cashless roll of its REVOLVING Loans, IF ANY

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

JPMORGAN CHASE BANK, N.A.

 

Executing as an Additional Revolving Lender:

 

By:

/S/ KRYS SZRENSKI

 

Name:

KRYS SZRENSKI

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

SUNTRUST BANK

 

Executing as an Additional Revolving Lender:

 

By:

/S/ DAVE BENNETT

 

Name:

DAVE BENNETT

 

Title:

DIRECTOR

 

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

KEYBANK NATIONAL ASSOCIATION

 

Executing as an Additional Revolving Lender:

 

By:

/S/ SANYA VALEVA

 

Name:

SANYA VALEVA

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

FIFTH THIRD BANK

 

Executing as an Additional Revolving Lender:

 

By:

/S/ NATHANIEL E. SHER

 

Name:

NATHANIEL E. SHER

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

WELLS FARGO BANK, N.A.

 

Executing as an Additional Revolving Lender:

 

By:

/S/ BRAD BLAKEY

 

Name:

BRAD BLAKEY

 

Title:

VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

U.S. BANK NATIONAL ASSOCIATION

 

Executing as an Additional Revolving Lender:

 

By:

/S/ JOSEPH M. SCHNORR

 

Name:

JOSEPH M. SCHNORR

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

BANK OF AMERICA, N.A.

 

Executing as an Additional Revolving Lender:

 

By:

/S/ LINDA E.C. ALTO

 

Name:

LINDA E.C. ALTO

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

ROYAL BANK OF CANADA

 

Executing as an Additional Revolving Lender:

 

By:

/S/ DIANA LEE

 

Name:

DIANA LEE

 

Title:

AUTHORIZED SIGNATORY

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

CITIZENS BANK, NATIONAL ASSOCIATION

 

Executing as an Additional Revolving Lender:

 

By:

/S/ DARRAN WEE

 

Name:

DARRAN WEE

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

COMPASS BANK

 

Executing as an Additional Revolving Lender:

 

By:

/S/ CHARLES RANDOLPH

 

Name:

CHARLES RANDOLPH

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

BMO HARRIS BANK, N.A.

 

Executing as an Additional Revolving Lender:

 

By:

/S/ CARL SKOOG

 

Name:

CARL SKOOG

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

PNC BANK, N.A.

 

Executing as an Additional Revolving Lender:

 

By:

/S/ MICHAEL LEONG

 

Name:

MICHAEL LEONG

 

Title:

SR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

VILLAGE BANK & TRUST, A WINTRUST COMMUNITY BANK

 

Executing as an Additional Revolving Lender:

 

By:

/S/ DAWN MASE

 

Name:

DAWN MASE

 

Title:

SENIOR VICE PRESIDENT

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement Facility Amendment, dated as of September 30,
2015 (the “Amendment”) to the Credit Agreement dated as of June 28, 2013, as
amended as of June 8, 2015 (the “Credit Agreement”), among, ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”), ALLSCRIPTS
HEALTHCARE, LLC, a North Carolina limited liability company (the “Co-Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other agents
parties thereto.  Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.5(c) of the Amended Credit Agreement and (D) that on the Restatement
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:

THE PRIVATE BANK AND TRUST COMPANY

 

Executing as an Additional Revolving Lender:

 

By:

/S/ CHRIS O’HARA

 

Name:

CHRIS O’HARA

 

Title:

MANAGING DIRECTOR

 

 

For any institution requiring a second signature line:

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONFIRMATION

Each of the parties hereto hereby acknowledges and consents to the Replacement
Facility Amendment, dated as of September 30, 2015 (the “Amendment”) to the
Credit Agreement dated as of June 28, 2013, as amended as of June 8, 2015 (the
“Credit Agreement”), among, ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), ALLSCRIPTS HEALTHCARE, LLC, a North Carolina
limited liability company (the “Co-Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents parties thereto, and
agrees with respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and under its guarantees in the Loan Documents.

THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Capitalized terms used but not defined in this Acknowledgment and Confirmation
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable. This Acknowledgment and Confirmation may be executed
by one or more of the parties to this Acknowledgement and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page of this Acknowledgement and Confirmation by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

 

--------------------------------------------------------------------------------

 

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS HEALTHCARE, LLC

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS HEALTHCARE US, LP

 

 

 

 

By:

ALLSCRIPTS HOLDINGS 2, LLC, its General Partner

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS HEALTHCARE INTERNATIONAL HOLDINGS, LLC

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS HOLDINGS, LLC

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS HOLDINGS 2, LLC

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

ALLSCRIPTS SOFTWARE, LLC

 

 

 

 

By:

/s/ Richard J. Poulton

 

Name:

Richard J. Poulton

 

Title:

Vice President and Chief Financial Officer

 

 